Exhibit 10.1

EXECUTION VERSION

 

 

 

US$1,000,000,000

FIVE-YEAR CREDIT AGREEMENT

dated as of

October 4, 2019,

among

DOVER CORPORATION,

The BORROWING SUBSIDIARIES Party Hereto,

The LENDERS Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.

BOFA SECURITIES, INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

  Definitions      1  

SECTION 1.02.

  Accounting Terms and Determinations      28  

SECTION 1.03.

  Classification of Loans and Borrowings      28  

SECTION 1.04.

  Currency Translation      29  

SECTION 1.05.

  Terms Generally      29  

SECTION 1.06.

  Interest Rates; LIBOR Notification      30  

SECTION 1.07.

  Divisions      30  

SECTION 1.08.

  Blocking Regulation      30   ARTICLE II

 

The Credits

 

SECTION 2.01.

  Commitments      31  

SECTION 2.02.

  Loans and Borrowings      31  

SECTION 2.03.

  Requests for Borrowings      32  

SECTION 2.04.

  Letters of Credit      33  

SECTION 2.05.

  Funding of Borrowings      41  

SECTION 2.06.

  Interest Elections      42  

SECTION 2.07.

  Termination and Reduction and Increase in Commitments      43  

SECTION 2.08.

  Repayment of Loans; Evidence of Debt      45  

SECTION 2.09.

  Prepayment of Loans      46  

SECTION 2.10.

  Fees      46  

SECTION 2.11.

  Interest      47  

SECTION 2.12.

  Alternate Rate of Interest      49  

SECTION 2.13.

  Increased Costs      50  

SECTION 2.14.

  Break Funding Payments      52  

SECTION 2.15.

  Taxes      52  

SECTION 2.16.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      56  

SECTION 2.17.

  Mitigation Obligations; Replacement of Lenders      58  

SECTION 2.18.

  Foreign Subsidiary Costs      59  

SECTION 2.19.

  Designation of Borrowing Subsidiaries      60  

SECTION 2.20.

  Defaulting Lenders      61  

SECTION 2.21.

  Extension of Maturity Date      63  

SECTION 2.22.

  Illegality      64   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

  Corporate Existence and Power      65  

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 3.02.

  Corporate and Governmental Authorization; No Contravention      65  

SECTION 3.03.

  Binding Effect      65  

SECTION 3.04.

  Financial Information; No Material Adverse Change      66  

SECTION 3.05.

  Litigation      66  

SECTION 3.06.

  Compliance with ERISA      66  

SECTION 3.07.

  Environmental Matters      67  

SECTION 3.08.

  Taxes      67  

SECTION 3.09.

  Subsidiaries      67  

SECTION 3.10.

  Not an Investment Company      68  

SECTION 3.11.

  Full Disclosure      68  

SECTION 3.12.

  Federal Reserve Regulations      68  

SECTION 3.13.

  Anti-Corruption Laws and Sanctions      68     ARTICLE IV      CONDITIONS   

SECTION 4.01.

  Effectiveness      68  

SECTION 4.02.

  Each Credit Event      69  

SECTION 4.03.

  Joinder of and Initial Credit Event for each Borrowing Subsidiary      70    
ARTICLE V      COVENANTS   

SECTION 5.01.

  Information      71  

SECTION 5.02.

  Payment of Obligations      73  

SECTION 5.03.

  Maintenance of Property; Insurance      73  

SECTION 5.04.

  Conduct of Business and Maintenance of Existence      73  

SECTION 5.05.

  Compliance with Laws      74  

SECTION 5.06.

  Inspection of Property, Books and Records      74  

SECTION 5.07.

  Interest Coverage Ratio      74  

SECTION 5.08.

  Negative Pledge      75  

SECTION 5.09.

  Consolidations, Mergers and Sales of Assets      76  

SECTION 5.10.

  Use of Proceeds and Letters of Credit      76     ARTICLE VI      EVENTS OF
DEFAULT   

SECTION 6.01.

  Events of Default      77  

SECTION 6.02.

  Notice of Default      79     ARTICLE VII      THE AGENT   

SECTION 7.01.

  Appointment and Authorization      79  

SECTION 7.02.

  Agent and Affiliates      79  

 

ii



--------------------------------------------------------------------------------

         Page  

SECTION 7.03.

  Action by Agent      79  

SECTION 7.04.

  Consultation with Experts      80  

SECTION 7.05.

  Liability of Agent      80  

SECTION 7.06.

  Credit Decision      81  

SECTION 7.07.

  Successor Agent      81  

SECTION 7.08.

  Arrangers and Syndication Agents      82  

SECTION 7.09.

  Agent Designees and Sub-Agents      82  

SECTION 7.10.

  Bankruptcy or Similar Process      83  

SECTION 7.11.

  Certain ERISA Matters      83   ARTICLE VIII

 

GUARANTEE

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

  Notices      86  

SECTION 9.02.

  No Waivers      88  

SECTION 9.03.

  Expenses; Indemnification      88  

SECTION 9.04.

  Amendments and Waivers      90  

SECTION 9.05.

  Successors and Assigns      92  

SECTION 9.06.

  Collateral      96  

SECTION 9.07.

  Governing Law; Submission to Jurisdiction; Consent to Service of Process     
96  

SECTION 9.08.

  Counterparts; Integration; Effectiveness; Electronic Execution      97  

SECTION 9.09.

  Survival      98  

SECTION 9.10.

  WAIVER OF JURY TRIAL      98  

SECTION 9.11.

  Conversion of Currencies      99  

SECTION 9.12.

  Interest Rate Limitation      99  

SECTION 9.13.

  Certain Notices      99  

SECTION 9.14.

  Confidentiality      100  

SECTION 9.15.

  No Fiduciary Relationship      100  

SECTION 9.16.

  Headings      101  

SECTION 9.17.

  Severability      101  

SECTION 9.18.

  Non-Public Information      101  

SECTION 9.19.

  Termination of Existing Credit Agreement      102  

SECTION 9.20.

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      102  

SECTION 9.21.

  Acknowledgment Regarding any Supported QFCs      102  

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule 2.01    Commitments Schedule 2.19    Borrowing Subsidiary Approved
Jurisdictions

Exhibits

 

Exhibit A    Form of Assignment and Assumption Exhibit B-1    Form of Borrowing
Subsidiary Agreement Exhibit B-2    Form of Borrowing Subsidiary Termination
Exhibit C    Form of Interest Election Request Exhibit D    Form of Notice of
Borrowing Exhibit E    Form of Accession Agreement Exhibit F    Form of Note
Exhibit G-1   

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G-2   

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G-3   

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G-4   

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H    Form of Borrowing Subsidiary Opinion

 

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of October 4, 2019 (this “Agreement”), among
DOVER CORPORATION, the BORROWING SUBSIDIARIES from time to time party hereto,
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent.

The Company (such term, and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article I) has
requested the Lenders to extend credit to enable the Borrowers to borrow on a
revolving credit basis on and after the date hereof and at any time and from
time to time prior to the Maturity Date a principal amount not in excess of the
US Dollar Equivalent of US$1,000,000,000 at any time outstanding. The proceeds
of borrowings hereunder are to be used for working capital and general corporate
purposes.

The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.     Definitions. The following terms, as used herein, have the
following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate per
annum determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning set forth in Section 2.07(d).

“Acquisition” means any acquisition, or a series of related acquisitions, of
(a) Equity Interests in any Person if, after giving effect thereto, such Person
will become a subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate for US Dollars for such Interest Period multiplied
by (ii) the Statutory Reserve Rate.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form supplied by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.



--------------------------------------------------------------------------------

“Affiliate” means, at any time, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified at such
time.

“Agent” means JPMorgan in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity, together with, to the extent
provided in Section 7.09, any Agent Designee. Unless the context requires
otherwise, the term “Agent” shall include any Affiliate of JPMorgan through
which JPMorgan shall perform any of its obligations in such capacity hereunder.

“Agent Designee” has the meaning set forth in Section 7.09.

“Agent Parties” has the meaning set forth in Section 9.01.

“Agreed LC Currency” means, as to each Issuing Bank, any currency (other than US
Dollars or a Designated Foreign Currency) approved in writing by such Issuing
Bank and the Agent, so long as such other currency is freely traded and
convertible into US Dollars in the London or other offshore interbank market for
such currency and a US Dollar Equivalent thereof can be calculated.

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning set forth in Section 9.11(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the Screen Rate at approximately 11:00 a.m., London time, on such day for
deposits in US Dollars with a maturity of one month (or, if the Screen Rate is
not available for a maturity of one month with respect to US Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be. If the
Alternate Base Rate is being used as an alternate rate of interest due to the
unavailability of the Adjusted LIBO Rate, then for purposes of clause (c) above
the Adjusted LIBO Rate shall be deemed to be zero.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Company and its Subsidiaries concerning or
relating to bribery, money laundering or corruption.

“Applicable Creditor” has the meaning set forth in Section 9.11(b).

 

2



--------------------------------------------------------------------------------

“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer of
such Borrower and delivered to and approved by the Agent.

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office and (b) in the case of its LIBOR,
EURIBOR, CDOR or STIBOR Loans, its Eurocurrency Lending Office.

“Applicable Rate” means, for any day, with respect to any LIBOR, EURIBOR, CDOR
or STIBOR Loan, any ABR Loan or the facility fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“LIBOR/EURIBOR/CDOR/STIBOR Spread”, “ABR Spread” or “Facility Fee Rate”, as the
case may be, based upon the ratings by S&P and Moody’s, respectively, applicable
on such date to the Index Debt:

 

Index Debt Ratings

   LIBOR/EURIBOR/
CDOR/STIBOR Spread     ABR Spread     Facility Fee Rate  

Category 1

A2/A or higher

     0.805 %      0.000 %      0.070 % 

Category 2

A3/A-

     0.910 %      0.000 %      0.090 % 

Category 3

Baa1/BBB+

     1.025 %      0.025 %      0.100 % 

Category 4

Baa2/BBB

     1.125 %      0.125 %      0.125 % 

Category 5

Baa3/BBB- or lower

     1.200 %      0.200 %      0.175 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless (A) one of the two ratings is two or
more Categories lower than the other and neither rating is in Category 5, in
which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings or (B) either rating is or is
deemed to be in Category 5, in which case the Applicable Rate shall be
determined by reference to Category 5 and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc. and Wells
Fargo Securities, LLC, in their capacities as the joint lead arrangers and joint
bookrunners for the credit facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.05, and accepted by the Agent, in the form of Exhibit A.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Agent, has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that, for the avoidance of doubt, a
Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or (ii) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“BHC Act Affiliate” means, with respect to any Person, an “affiliate (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States.

“BofA” means Bank of America, N.A.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans of the same Class, Type and currency made, converted or
continued on the same date and to the same Borrower and, in the case of LIBOR
Loans, EURIBOR Loans, CDOR Loans or STIBOR Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the smallest amount of such currency that is an
integral multiple of 1,000,000 units of such currency and that has a US Dollar
Equivalent in excess of US$10,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.

“Borrowing Subsidiary” means, at any time, each Subsidiary that has been
designated as, and became, a Borrowing Subsidiary pursuant to Section 2.19, and
that has not ceased to be a Borrowing Subsidiary as provided in such Section.

 

5



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Approved Jurisdiction” means any jurisdiction listed on
Schedule 2.19 or any other jurisdiction approved in writing by all of the
Lenders to be a “Borrowing Subsidiary Approved Jurisdiction”.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day that is not a TARGET Operating Day, (c) when used in
connection with a CDOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for business in Toronto and (d) when used in
connection with a STIBOR Loan, the term “Business Day” shall also exclude any
day on which banks are not open for business in Stockholm.

“Canadian Dollars” or “C$” means the lawful money of Canada.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by such Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease or finance lease on
the balance sheet of that Person.

“Cash Collateralize” has the meaning set forth in Section 2.04(i).

“CDO Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the applicable Screen Rate (rounded if necessary to the nearest 1/100 of 1%
(with 0.005% being rounded up)) as of the Specified Time on the Quotation Day.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDO Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than 30% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests of the Company or (b) during any period of 12
consecutive months after the Effective Date, a majority of the members of the
board of directors of the Company cease (other than by reason of death or
disability) to be composed of individuals (i) who were members of the board on
the first day of such period, (ii) whose election, appointment or nomination to
the board was approved by

 

6



--------------------------------------------------------------------------------

individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board; or (iii) whose
election, appointment or nomination to the board was approved by individuals
referred to in clauses (i) and/or (ii) above constituting at the time of such
election or nomination at least a majority of the board. For purposes of
determining a majority of the members of the board of directors, vacant seats
shall not be included.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or made or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.12.

“Claims” has the meaning set forth in Section 2.16(c).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Loans or
Tranche Two Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche One Commitment or a Tranche Two Commitment, and (c) any Lender, refers
to whether such Lender has a Loan or Commitment of a particular Class.

“Commitments” means the Tranche One Commitments and the Tranche Two Commitments.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Agent, any Lender or any Issuing Bank through Electronic
Systems.

“Company” means Dover Corporation, a Delaware corporation, and its successors
and permitted assigns in accordance with Section 9.05.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (but excluding therefrom any portion
thereof attributable to any non-controlling interest in any Consolidated
Subsidiary); provided that there shall be excluded (a) the income of any
Consolidated Subsidiary in which any Person (other than the Company or any
Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent that the
organizational documents and indentures, agreements and other instruments
binding upon such Consolidated Subsidiary do not restrict the ability of such
Consolidated Subsidiary to declare and pay dividends or other distributions to
the Company or any of the Subsidiaries in an amount at least equal to such
income, (b) the income or loss of any Person accrued prior to the date it
becomes a Consolidated Subsidiary or is merged into or consolidated with the
Company or any Consolidated Subsidiary or the date that such Person’s assets are
acquired by the Company or any Consolidated Subsidiary and (c) without limiting
anything in Section 1.02, the net impact of cumulative changes to GAAP.

“Consolidated Net Interest Expense” means, for any period, total interest
expense (including that properly attributable to Capital Leases in accordance
with GAAP and amortization of debt discount and debt issuance costs) of the
Company and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP, including all capitalized interest, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financings and net costs under interest rate protection
agreements (including amortization of discount) all as determined on a
consolidated basis in accordance with GAAP, minus the total interest income of
the Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means at any date the consolidated total stockholders’
equity of the Company and its Consolidated Subsidiaries determined as of such
date on a consolidated basis in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Control” means, for a specified Person, the possession, directly or indirectly
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of another Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling”,
“Controlled” and “Controls” have meanings correlative thereto.

“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.21(b).

“Credit Exposure” means a Tranche One Credit Exposure or a Tranche Two Credit
Exposure.

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts which, at such date, have been paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (g) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to the Agent or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the Company, the Agent or any Lender or
Issuing Bank in writing, or has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or

 

9



--------------------------------------------------------------------------------

generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent or any Lender or
Issuing Bank made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such requesting party’s receipt of such
certification, (d) has become the subject of a Bankruptcy Event or (e) has
become the subject of a Bail-In Action.

“Designated Foreign Currency” means Euro, Sterling, Canadian Dollars and Swedish
Kronor.

“Domestic Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office, branch or Affiliate as such Lender may hereafter
designate as its Domestic Lending Office by notice to the Company and the Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 shall be satisfied or waived.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent or any of its Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), or the Company or any
Subsidiary.

“Environmental Laws” means any and all federal, state, local and foreign
governmental (whether executive, legislative or judicial) statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment or exposure to Hazardous Substances on human health or
to emissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests (other than, prior to the date of conversion, Debt that is
convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Consolidated Subsidiary, are treated as a single employer under Section 414(b)
or (c) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by notice to the Company
and the Agent. A Lender may designate different offices, branches or Affiliates
as Eurocurrency Lending Offices with respect to Loans to different Borrowers or
in different currencies.

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as last
provided (either by publication or as may otherwise be provided to the Agent) by
the applicable Reuters source on the Business Day (determined based on New York
City time) immediately preceding such day of determination (or, if a Reuters
source ceases to be available or Reuters ceases to provide such rate of
exchange, as last provided by such other publicly available information service
that provides such rate of exchange at such time as shall be selected by the
Agent from time to time in its reasonable discretion). Notwithstanding the
foregoing provisions of this definition or the definition of “US Dollar
Equivalent”, each Issuing Bank may, solely for purposes of computing the
reimbursement due to it pursuant to clause (B) of Section 2.04(f) or the
fronting fees owed to it under Section 2.10(b), compute the US Dollar amounts of
the LC Exposures attributable to Letters of Credit issued by it by reference to
exchange rates determined using any reasonable method customarily employed by it
for such purpose.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or under
any Loan Document pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA. For purposes of this definition, a Lender shall be deemed
to have acquired its interest in any Loan at the time it acquired the Commitment
pursuant to which it made such Loan.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 10, 2015, among the Company, the Borrowing Subsidiaries party thereto,
the lenders party thereto and JPMorgan, as Agent.

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

“Extending Lender” has the meaning set forth in Section 2.21(b).

“Extension” has the meaning set forth in Section 2.21(a).

“Extension Closing Date” has the meaning set forth in Section 2.21(b).

“Extension Notice” has the meaning set forth in Section 2.21(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or assistant
treasurer of the such Person.

“Foreign Currency Overnight Rate” means, for any day, with respect to any LC
Disbursement denominated in any Designated Foreign Currency or Agreed LC
Currency (a) a rate per annum equal to the London interbank offered rate as
administrated by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for overnight deposits in such Designated
Foreign Currency or Agreed LC Currency as displayed on the applicable Reuters
screen page (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the Agent
from time to time in its reasonable discretion) at approximately 11:00 a.m.,
London time, on such day or (b) if the rate referred to above is not available
for such Designated Foreign Currency or Agreed LC Currency, a rate per annum at
which overnight deposits in such Designated Foreign Currency or Agreed LC
Currency would be offered on such day in the applicable offshore interbank
market, as such rate is determined by the Agent by such means as the Agent shall
determine to be reasonable.

 

13



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if a Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident for tax purposes or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles applied in the United
States, as in effect, subject to Section 1.02, from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Agent, (d) each Arranger, (e) each counterparty to any Hedging Agreement that
obligations under which constitute Obligations, (f) the express beneficiaries of
each indemnification obligation undertaken by any Borrower under any Loan
Document and (g) the successors and permitted assigns of each of the foregoing.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including but not limited to asbestos and petroleum, and
its derivatives and by-products.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement. The “principal amount” of any Hedging Agreement of the Company or
any Subsidiary at any time shall be deemed to be the aggregate amount at such
time of the payments that would be required to be made by the Company or such
Subsidiary in the event of any early termination at such time of such Hedging
Agreement.

 

14



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning set forth in Section 2.07(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the applicable Borrower (or the
Company on behalf of the applicable Borrowing Subsidiary) to convert or continue
a Borrowing in accordance with Section 2.06, which shall be substantially in the
form of Exhibit C or any other form approved by the Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
EURIBOR Loan, CDOR Loan or STIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing, EURIBOR Borrowing,
CDOR Borrowing or STIBOR Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two (other than in the case of a EURIBOR Borrowing), three or
six months thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrowing Subsidiary) may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

15



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing
denominated in any currency, any EURIBOR Borrowing, any CDOR Borrowing or any
STIBOR Borrowing, in each case for any Interest Period or clause (c) of the
definition of Alternate Base Rate, a rate per annum that results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than the
applicable period and (b) the applicable Screen Rate for the shortest maturity
for which a Screen Rate is available that is longer than the applicable period,
in each case as of the time the Interpolated Screen Rate is required to be
determined in accordance with the other provisions hereof; provided that if such
rate would be less than zero, such rate shall be deemed to be zero.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each of JPMorgan, BofA and WFNA and (b) each other
Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.04(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.04(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall cause such Affiliate to comply with the requirements of
Section 2.04 with respect to such Letters of Credit).

“Issuing Bank Agreement” has the meaning set forth in Section 2.04(j).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning set forth in Section 9.11(b).

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial LC Commitment of each of JPMorgan, BofA and
WFNA is US$45,000,000 and the initial LC Commitment of each other Issuing Bank
that becomes an Issuing Bank hereunder pursuant to Section 2.04(j) is set forth
in its Issuing Bank Agreement. The LC Commitment of any Issuing Bank may be
increased or reduced by written agreement between such Issuing Bank and the
Company, provided that a copy of such written agreement shall have been
delivered to the Agent.

“LC Disbursement” means a Tranche One LC Disbursement or a Tranche Two LC
Disbursement.

“LC Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which US Dollars may be exchanged
into such other currency at the time of determination on such day as last
provided (either by publication or as may otherwise be provided to the Agent) by
the applicable Reuters source on the Business Day (determined based on New York
City time) immediately preceding such day of determination (or, if a Reuters
source ceases to be available or Reuters ceases to provide such rate of
exchange, as last provided by such other publicly available information service
that provides such rate of exchange at such time as shall be selected by the
Agent from time to time in its reasonable discretion).

 

16



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of the Tranche One LC Exposure and the
Tranche Two LC Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Agent that it purchased
with US Dollars the currency used to make such LC Disbursement or refund or
(b) if such Issuing Bank shall not advise the Agent that it made such a
purchase, the date on which such LC Disbursement or refund is made.

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.07(d), other than any such Person that shall have ceased
to be a party hereto pursuant to Section 9.05(c).

“Letter of Credit” means any Tranche One Letter of Credit or Tranche Two Letter
of Credit.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge or
security interest, or any encumbrance or other type of preferential arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, the Company or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

“Loan” means a loan made by a Lender to a Borrower hereunder.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, each Accession Agreement, each written
agreement referred to in Section 2.07(d) and, other than for purposes of
Section 9.04, each Issuing Bank Agreement, any agreement between the Company and
any Issuing Bank regarding such Issuing Bank’s LC Commitment and each promissory
note delivered pursuant to this Agreement.

 

17



--------------------------------------------------------------------------------

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Sterling, Euro or Swedish Kronor, London time and
(c) with respect to a Loan or Borrowing denominated in Canadian Dollars, Toronto
time.

“Mandatory Restrictions” has the meaning set forth in Section 1.08.

“Material Debt” means (other than any amounts owed hereunder) Debt of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount the US Dollar
Equivalent of which exceeds US$150,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of US$150,000,000.

“Material Subsidiary” means at any time (a) any Borrowing Subsidiary or (b) any
other Subsidiary, except, in the case of this clause (b), Subsidiaries which, if
aggregated and considered as a single Subsidiary, would not meet the definition
of a “significant subsidiary” contained as of the date hereof in Regulation S-X
of the Securities and Exchange Commission.

“Maturity Date” means, subject to extension pursuant to Section 2.21, October 4,
2024; provided that if such date shall not be a Business Day, then the “Maturity
Date” shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 9.12.

“MNPI” means material information concerning the Company and the Subsidiaries or
their respective securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, the Subsidiaries or any of their respective
securities that could reasonably be expected to be material for purposes of the
United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which (a) any member of the ERISA Group is
then making or accruing an obligation to make contributions or (b) at any time
within the preceding five plan years, any Person, which was at such time a
member of the ERISA Group, made contributions.

“Non-Defaulting Tranche One Lender” means, at any time, any Tranche One Lender
that is not a Defaulting Lender at such time.

 

18



--------------------------------------------------------------------------------

“Non-Defaulting Tranche Two Lender” means, at any time, any Tranche Two Lender
that is not a Defaulting Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 2.21(b).

“Notice of Borrowing” means a request by the applicable Borrower (or the Company
on behalf of the applicable Borrowing Subsidiary) for a Borrowing in accordance
with Section 2.03, which shall be substantially in the form of Exhibit D or any
other form approved by the Agent.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined be less than zero, such rate shall be deemed to be zero.

“Obligations” means (a)(i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by any Borrowing Subsidiary under this Agreement in respect
of any Letter of Credit, when and as due, including payments required to be made
by any Borrowing Subsidiary under this Agreement in respect of reimbursement of
LC Disbursements and interest thereon (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Borrowing Subsidiary under this Agreement or any other Loan Document and
(b) all obligations of the Borrowing Subsidiaries under each Hedging Agreement
(i) existing on the Effective Date with a counterparty that is the Agent or a
Lender on such date (or an Affiliate of the Agent or such a Lender) or
(ii) entered into with a counterparty that was the Agent or a Lender or an
Affiliate of the Agent or a Lender at the time such Hedging Agreement was
entered into.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

19



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.05(b).

“Participant Register” has the meaning set forth in Section 9.05(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is sponsored, maintained, or contributed to, by any member of the
ERISA Group for employees of any member of the ERISA Group or (b) has at any
time within the preceding five years been sponsored, maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar release by the Federal Reserve Board (as determined
by the Agent in its reasonable discretion). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

20



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 9.21(a).

“Quotation Day” means (a) with respect to any currency (other than Sterling,
Canadian Dollars and Euro) for any Interest Period, the day two Business Days
prior to the first day of such Interest Period, (b) with respect to Sterling or
Canadian Dollars for any Interest Period, the first day of such Interest Period
and (c) with respect to Euro for any Interest Period, the day that is two TARGET
Operating Days prior to the first day of such Interest Period, in each case
unless market practice differs for loans such as the applicable Loans priced by
reference to rates quoted in the Relevant Interbank Market, in which case the
Quotation Day for such currency shall be determined by the Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).

“Recipient” means the Agent, any Lender and any Issuing Bank, or any combination
thereof (as the context requires).

“Register” has the meaning set forth in Section 9.05(c)(iv).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, partners, agents,
representatives and advisors of any of the foregoing.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros, Canadian Dollars or Swedish Kronor), the London interbank market,
(b) with respect to Euros, the European interbank market, (c) with respect to
Canadian Dollars, the Toronto interbank market and (d) with respect to Swedish
Kronor, the Stockholm interbank market.

 

21



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restricted Lender” has the meaning set forth in Section 1.08.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sanctioned Country” means, at any time, a country, territory or region that is
itself the subject of any comprehensive Sanctions (at the Effective Date,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any Person or Persons described in the foregoing
clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of Alternate Base Rate pursuant to clause (c) of
the definition of such term, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period as displayed on the Reuters screen
page that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of

 

22



--------------------------------------------------------------------------------

the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Agent from time to time in
its reasonable discretion), (c) in respect of the CDO Rate for any Interest
Period, the average rate for bankers acceptances denominated in Canadian Dollars
with a term equal to such Interest Period as displayed on the “Reuters Screen
CDOR Page” as used in the 2006 ISDA Definition as published by the International
Swaps and Derivatives Association, Inc. definitions, as modified and amended
from time to time (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion) and (d) in respect of the STIBO Rate for any Interest
Period, the Stockholm interbank offered rate administered by the Swedish
Bankers’ Association (or any other Person that takes over the administration of
that rate) for deposits in Swedish Kronor with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Agent from time to time in its reasonable
discretion); provided that (i) if any Screen Rate, determined as provided above,
would be less than zero, such Screen Rate for all purposes of this Agreement
shall be deemed to be zero and (ii) if, as to any currency, no Screen Rate shall
be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, than
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.

“Specified Provision” has the meaning set forth in Section 1.08.

“Specified Time” means (a) with respect to the LIBO Rate or the STIBO Rate,
11:00 a.m., London time, (b) with respect to the EURIBO Rate, 11:00 a.m.,
Brussels time and (c) with respect to the CDO Rate, 10:15 a.m., Toronto time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means the lawful money of the United Kingdom.

“STIBO Rate” means, with respect to any STIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

 

23



--------------------------------------------------------------------------------

“STIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the STIBO Rate.

“subsidiary” means, at any time with respect to any Person, any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions or to manage such corporation or other entity are
at the time directly or indirectly, through one or more intermediaries, owned by
such Person.

“Subsidiary” means any subsidiary of the Company.

“Supported QFC” has the meaning set forth in Section 9.21(b).

“Swedish Kronor” or “SEK” means the lawful money of the Kingdom of Sweden.

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, National
Association.

“TARGET 2” means the second generation of the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET 2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Agent to be a suitable replacement).

“TARGET Operating Day” means any day on which the TARGET 2 is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche One Commitments, the Tranche One Loans and the Tranche One
Letters of Credit (“Tranche One”) and (b) the Tranche Two Commitments, the
Tranche Two Loans and the Tranche Two Letters of Credit (“Tranche Two”).

“Tranche One” has the meaning set forth in the definition of the term “Tranche”.

“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Loans pursuant to Section 2.01(a) and to
acquire participations in Tranche One Letters of Credit hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Tranche One
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to Section 2.07 or assignments by or to such Lender
pursuant to Section 9.05. The initial amount of each Lender’s Tranche One
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Accession Agreement pursuant to which such Lender shall have assumed or
acquired its Tranche One Commitment, as the case may be. The aggregate amount of
the Tranche One Commitments on the Effective Date is US$916,000,000.

 

24



--------------------------------------------------------------------------------

“Tranche One Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s
outstanding Tranche One Loans and (b) such Lender’s Tranche One LC Exposure.

“Tranche One LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche One Letter of Credit. The amount of any Tranche One LC Disbursement
made by an Issuing Bank in any currency other than US Dollars and not reimbursed
by or on behalf of the applicable Borrower shall be determined as set forth in
Section 2.04(f) or 2.04(n), as applicable.

“Tranche One LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche One Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche One LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche One LC Exposure of
any Tranche One Lender at any time shall be its Tranche One Percentage of the
total Tranche One LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.20(a)(iii) of the Tranche One LC Exposure of
Defaulting Lenders in effect at such time.

“Tranche One Lender” means a Lender with a Tranche One Commitment or a Tranche
One Credit Exposure.

“Tranche One Letter of Credit” means a letter of credit issued under
Section 2.04 and designated as a Tranche One Letter of Credit in the request
therefor submitted by the applicable Borrower, other than any such Letter of
Credit that shall have ceased to be a letter of credit outstanding hereunder
pursuant to Section 9.09.

“Tranche One Loans” means Loans made by the Tranche One Lenders pursuant to
Section 2.01(a).

“Tranche One Percentage” means, with respect to any Tranche One Lender at any
time, the percentage of the aggregate Tranche One Commitments represented by
such Tranche One Lender’s Tranche One Commitment at such time; provided that,
for purposes of Section 2.20 when a Defaulting Lender that is a Tranche One
Lender shall exist, “Tranche One Percentage” shall mean, with respect to any
Tranche One Lender, the percentage of the aggregate Tranche One Commitments
(disregarding any Defaulting Lender’s Tranche One Commitment) represented by
such Tranche One Lender’s Tranche One Commitment. If the Tranche One Commitments
have expired or been terminated, the Tranche One Percentages shall be determined
on the basis of the Tranche One Commitments most recently in effect, giving
effect to any assignments and to any Tranche One Lender’s status as a Defaulting
Lender at the time of determination.

 

25



--------------------------------------------------------------------------------

“Tranche Percentage” means a Tranche One Percentage or a Tranche Two Percentage,
as the case may be.

“Tranche Two” has the meaning set forth in the definition of the term “Tranche”.

“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Loans pursuant to Section 2.01(b) and to
acquire participations in Tranche Two Letters of Credit hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Tranche Two
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to Section 2.07 or assignments by or to such Lender
pursuant to Section 9.05. The initial amount of each Lender’s Tranche Two
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Accession Agreement pursuant to which such Lender shall have assumed or
acquired its Tranche Two Commitment, as the case may be. The aggregate amount of
the Tranche Two Commitments on the Effective Date is US$84,000,000.

“Tranche Two Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s
outstanding Tranche Two Loans and (b) such Lender’s Tranche Two LC Exposure.

“Tranche Two LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche Two Letter of Credit. The amount of any Tranche Two LC Disbursement
made by an Issuing Bank in any currency other than US Dollars and not reimbursed
by or on behalf of the applicable Borrower shall be determined as set forth in
Section 2.04(f) or 2.04(n), as applicable.

“Tranche Two LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche Two Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche Two LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche Two LC Exposure of
any Tranche Two Lender at any time shall be its Tranche Two Percentage of the
total Tranche One LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.20(a)(iii) of the Tranche Two LC Exposure of
Defaulting Lenders in effect at such time.

“Tranche Two Lender” means a Lender with a Tranche Two Commitment or a Tranche
Two Credit Exposure.

“Tranche Two Letter of Credit” means a letter of credit issued under
Section 2.04 and designated as a Tranche Two Letter of Credit in the request
therefor submitted by the applicable Borrower, other than any such Letter of
Credit that shall have ceased to be a letter of credit outstanding hereunder
pursuant to Section 9.09.

“Tranche Two Loans” means Loans made by the Tranche Two Lenders pursuant to
Section 2.01(b).

 

26



--------------------------------------------------------------------------------

“Tranche Two Percentage” means, with respect to any Tranche Two Lender at any
time, the percentage of the aggregate Tranche Two Commitments represented by
such Tranche Two Lender’s Tranche Two Commitment at such time; provided that,
for purposes of Section 2.20 when a Defaulting Lender that is a Tranche Two
Lender shall exist, “Tranche Two Percentage” shall mean, with respect to any
Tranche Two Lender, the percentage of the aggregate Tranche Two Commitments
(disregarding any Defaulting Lender’s Tranche Two Commitment) represented by
such Tranche Two Lender’s Tranche Two Commitment. If the Tranche Two Commitments
have expired or been terminated, the Tranche Two Percentages shall be determined
on the basis of the Tranche Two Commitments most recently in effect, giving
effect to any assignments giving effect to any assignments and to any Tranche
Two Lender’s status as a Defaulting Lender at the time of determination.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the STIBO Rate or the Alternate Base Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Agent pursuant to Section 1.04 using the Exchange Rate or the
LC Exchange Rate, as applicable, with respect to such currency at the time in
effect under the provisions of such Section.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Special Resolution Regime” has the meaning set forth in Section 9.21(a).

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.15.

 

27



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“WFNA” means Wells Fargo Bank, National Association.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Company’s independent registered public accounting firm) with the most
recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Lenders; provided that (i) if the
Company notifies the Agent that the Company wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP or in the application
thereof on the operation of such covenant (or if the Agent notifies the Company
that the Required Lenders wish to amend Article V for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then the Company’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP or in the application thereof became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders, and (ii) notwithstanding any other provision
contained herein, all accounting terms used herein shall be interpreted, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Debt of the Company or any Subsidiary at “fair value”, as defined
therein, (B) any treatment of Debt in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, and (C) any valuation of
Debt below its full stated principal amount as a result of application of
Financial Accounting Standards Board Accounting Standards Update No. 2015-03, it
being agreed that Debt shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.03.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “LIBOR Loan” or “LIBOR Borrowing”).

 

28



--------------------------------------------------------------------------------

SECTION 1.04.    Currency Translation. The Agent shall determine the US Dollar
Equivalent of any Borrowing denominated in a currency other than US Dollars as
of the date of the commencement of the initial Interest Period therefor and as
of the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars,
and each such amount shall, except as provided below in this Section, be the
US Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this sentence. The Agent shall determine the US Dollar
Equivalent of any Letter of Credit denominated in a currency other than US
Dollars as of the date such Letter of Credit is issued or amended to increase
its face amount and as of the first Business Day of each subsequent calendar
month, in each case using the Exchange Rate for such currency in relation to US
Dollars, and each such amount shall, except as provided in below in this
Section, be the US Dollar Equivalent of such Letter of Credit until the next
required calculation thereof pursuant to this sentence; provided that the Agent
shall in addition determine the US Dollar Equivalent of any Letter of Credit
denominated in any currency other than US Dollars as provided in Sections
2.04(f) and 2.04(n). If an Event of Default has occurred and is continuing, the
Agent may redetermine as of any other day the US Dollar Equivalent of the
Borrowings and Letters of Credit then outstanding. The Agent shall notify the
Company and the Lenders of each calculation of the US Dollar Equivalent of each
Borrowing or Letter of Credit. Notwithstanding the foregoing, for purposes of
any determination under Article V (other than Section 5.07) or Article VI or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at currency exchange rates in effect on the date
of such determination. For purposes of Section 5.07, amounts in currencies other
than US Dollars shall be translated into US Dollars at the currency exchange
rates most recently used in preparing the Company’s annual and quarterly
financial statements.

SECTION 1.05.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise expressly provided herein and
unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise

 

29



--------------------------------------------------------------------------------

modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

SECTION 1.06.    Interest Rates; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of Screen Rate or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.12(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.07.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.08.    Blocking Regulation. In relation to any Lender that is subject
to the regulations referred to below (each, a “Restricted Lender”), any
representation, warranty or covenant set forth herein that refers to Sanctions
(each, a “Specified Provision”) shall only apply for the benefit of such
Restricted Lender to the extent that such Specified Provision would not result
in a violation of, conflict with or liability under Council Regulation (EC)
2271/96 (or any law implementing such regulation in any member state of the
European Union) or any similar blocking or anti-boycott law in Germany
(including, in the case of Germany, section 7 foreign trade rules
(Außenwirtschaftsverordnung – AWV) in connection with section 4 paragraph 1
foreign trade law (Außenwirtschaftsgesetz – AWG)) or in the United Kingdom (the
“Mandatory Restrictions”). In the event of any consent or direction by Lenders
in respect of any Specified Provision of which a Restricted Lender does not have
the benefit due to a Mandatory Restriction, then, notwithstanding anything to
the contrary in the definition of Required Lenders, for so long as such
Restricted Lender shall be subject to a Mandatory Restriction, the Commitment
and the Credit Exposure of such Restricted Lender will be disregarded for the
purpose of determining whether the requisite consent of the Lenders has been
obtained or direction by the requisite Lenders has been made, it being agreed,
however, that, unless, in connection with any such determination, the Agent
shall have received written notice from any Lender stating that such Lender is a
Restricted Lender with respect thereto, each Lender shall be presumed, in
connection with such determination, not to be a Restricted Lender.

 

30



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01.    Commitments. (a) Tranche One Commitments. Subject to the terms
and conditions set forth herein, each Tranche One Lender agrees to make Tranche
One Loans denominated in US Dollars, Sterling, Euro, Canadian Dollars or Swedish
Kronor to the Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate Tranche One Credit Exposures exceeding the aggregate Tranche
One Commitments or (ii) the Tranche One Credit Exposure of any Lender exceeding
its Tranche One Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Tranche One Loans.

(b)    Tranche Two Commitments. Subject to the terms and conditions set forth
herein, each Tranche Two Lender agrees to make Tranche Two Loans denominated in
US Dollars, Sterling, Euro or Canadian Dollars to the Borrowers from time to
time during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate Tranche Two Credit
Exposures exceeding the aggregate Tranche Two Commitments or (ii) the Tranche
Two Credit Exposure of any Lender exceeding its Tranche Two Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Tranche Two Loans.

SECTION 2.02.    Loans and Borrowings. (a) Each Tranche One Loan shall be made
as part of a Tranche One Borrowing consisting of Tranche One Loans of the same
Type and currency made by the Tranche One Lenders ratably in accordance with
their respective Tranche One Commitments. Each Tranche Two Loan shall be made as
part of a Tranche Two Borrowing consisting of Tranche Two Loans of the same Type
and currency made by the Tranche Two Lenders ratably in accordance with their
respective Tranche Two Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)    Subject to Section 2.12, (i) each Borrowing denominated in US Dollars
shall be comprised entirely of LIBOR Loans or ABR Loans, (ii) each Borrowing
denominated in Euros shall be comprised entirely of EURIBOR Loans, (iii) each
Borrowing denominated in Canadian Dollars shall be comprised entirely of CDOR
Loans, (iv) each Borrowing denominated in Sterling shall be comprised entirely
of LIBOR Loans and (v) each Borrowing denominated in Swedish Kronor shall be
comprised entirely of STIBOR Loans. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(c)    At the commencement of each Interest Period for any LIBOR Borrowing,
EURIBOR Borrowing, CDOR Borrowing or STIBOR Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided that any LIBOR Borrowing,
EURIBOR Borrowing, CDOR Borrowing or STIBOR Borrowing that results from a
continuation of an outstanding Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$1,000,000 and not less than US$10,000,000; provided that an ABR
Borrowing under any Tranche may be in an aggregate amount that is equal to the
entire unused balance of the Commitments under such Tranche or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Type may be outstanding at the same
time.

(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the applicable
Borrower or the Company on behalf of the applicable Borrowing Subsidiary shall
deliver to the Agent a completed written Notice of Borrowing signed by a
Financial Officer of such Borrower or the Company, as applicable, (a) in the
case of a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing or a STIBOR
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 1:00 p.m., Local Time, on the date of the proposed Borrowing. Each
Notice of Borrowing shall specify the following information in compliance with
Section 2.02:

(a)    the Borrower requesting such Borrowing;

(b)    the Tranche under which such Borrowing is to be made;

(c)    the currency and the principal amount of such Borrowing;

(d)    the date of such Borrowing, which shall be a Business Day;

(e)    the Type of such Borrowing;

(f)    in the case of a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing
or a STIBOR Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and

(g)    the Applicable Funding Account or, in the case of any ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
the identity of the Issuing Bank that made such LC Disbursement.

 

32



--------------------------------------------------------------------------------

Any Notice of Borrowing that shall fail to specify any of the information
required by the preceding provisions of this Section may be rejected by the
Agent if such failure is not corrected promptly after the Agent shall give
written notice thereof to the applicable Borrower or the Company and, if so
rejected, will be of no force or effect. Promptly following receipt of a Notice
of Borrowing in accordance with this Section, the Agent shall advise each Lender
that will make a Loan as part of the requested Borrowing of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
(or to amend or extend) Tranche One Letters of Credit or Tranche Two Letters of
Credit denominated in US Dollars, any Designated Foreign Currency or any Agreed
LC Currency, in each case as the applicant thereof for the support of its or its
subsidiaries’ obligations, in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period;
provided that (a) no Issuing Bank, other than JPMorgan, BofA and WFNA, will be
required to issue Letters of Credit denominated in any Designated Foreign
Currency not set forth in such Issuing Bank’s Issuing Bank Agreement and (b) no
Borrower will request a Tranche Two Letter of Credit at a time when the
aggregate Tranche One Credit Exposures amount to less than 50% of the aggregate
Tranche One Commitments. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit, other than an automatic extension permitted
pursuant to paragraph (c) of this Section), a Borrower shall deliver to an
Issuing Bank selected by it and to the Agent, reasonably in advance of the
requested date of issuance, amendment or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the requested date of issuance, amendment or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount and currency of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit is to be a Tranche One Letter
of Credit or a Tranche Two Letter of Credit and such other information as shall
be necessary to enable the applicable Issuing Bank to prepare, amend or extend
such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit the applicable
Borrower shall be deemed

 

33



--------------------------------------------------------------------------------

to represent and warrant that), after giving effect to such issuance, amendment
or extension (i) the LC Exposure shall not exceed US$250,000,000, (ii) the
amount of the LC Exposure attributable to Letters of Credit issued by the
applicable Issuing Bank will not exceed the LC Commitment of such Issuing Bank,
(iii) the aggregate Tranche One Credit Exposures shall not exceed the aggregate
Tranche One Commitments, (iv) the Tranche One Credit Exposure of any Lender will
not exceed its Tranche One Commitment, (v) the aggregate Tranche Two Credit
Exposures shall not exceed the aggregate Tranche Two Commitments, (vi) the
Tranche Two Credit Exposure of any Lender will not exceed its Tranche Two
Commitment or (vii) in the event the Maturity Date shall have been extended as
provided in Section 2.21, (x) the Tranche One LC Exposure attributable to
Letters of Credit expiring after any Existing Maturity Date will not exceed the
aggregate Tranche One Commitments that shall have been extended to a date after
the latest expiration date of such Letters of Credit and (y) the Tranche Two LC
Exposure attributable to Letters of Credit expiring after any Existing Maturity
Date will not exceed the aggregate Tranche Two Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit.
No Issuing Bank shall be under any obligation to issue, amend or extend any
Letter of Credit if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing, amending or extending such Letter of Credit, (B) any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective Date
and which such Issuing Bank in good faith deems material or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such Issuing Bank in good faith deems
material or (C) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally. Each
Issuing Bank agrees that it shall not permit any issuance, amendment or
extension of a Letter of Credit to occur unless it shall have given to the Agent
written notice thereof as contemplated in this Section.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five Business Days prior to
the Maturity Date; provided that any Letter of Credit may contain customary
automatic extension provisions agreed upon by the Borrower and the applicable
Issuing Bank pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to 12 months (but not to a
date later than the date set forth in clause (ii) above), subject to a right on
the part of such Issuing Bank to prevent any such extension from occurring
pursuant to the terms of such Letter of Credit by giving notice to the
beneficiary during a specified period in advance of any such extension.

 

34



--------------------------------------------------------------------------------

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Tranche One Lender or Tranche Two Lender, as
applicable, and each Tranche One Lender or Tranche Two Lender, as applicable,
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Tranche One Percentage or Tranche Two Percentage, as
applicable, from time to time of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Tranche One Lender or Tranche Two Lender, as applicable, hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Tranche One Percentage or Tranche Two
Percentage, as applicable, of each LC Disbursement made by such Issuing Bank and
not reimbursed by the applicable Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason, including after the Maturity
Date. Such payment by the Tranche One Lenders and the Tranche Two Lenders shall
be made (i) subject to paragraph (n) of this Section, if the currency of the
applicable LC Disbursement or reimbursement payment shall be a Designated
Foreign Currency (other than, in the case of a Tranche Two Letter of Credit,
Swedish Kronor), then in the currency of the applicable LC Disbursement or
reimbursement payment and (ii) if the currency of the applicable LC Disbursement
or reimbursement payment is an Agreed LC Currency or, in the case of a Tranche
Two Letter of Credit, Swedish Kronor, then in US Dollars in an amount equal to
the US Dollar Equivalent of such LC Disbursement or reimbursement payment,
calculated by the Agent using the LC Exchange Rate on the applicable LC
Participation Calculation Date. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit, the occurrence and continuance of a Default, any reduction or
termination of the Tranche One Commitments or Tranche Two Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of the ISP or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Tranche One Commitments or Tranche Two Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending or extending any Letter of Credit, the relevant Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation of and warranty of the applicable Borrower deemed made pursuant
to Section 4.02.

(e)    Disbursement Procedures. The Issuing Bank that is the issuer of such
Letter of Credit shall, within the time allowed by applicable law or the
specific terms of such Letter of Credit following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. Such Issuing Bank shall promptly after such examination notify the Agent
and the applicable Borrower by telephone, fax or email (and, in the case of
telephonic notice, promptly confirmed by fax or email) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

35



--------------------------------------------------------------------------------

(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement, in
the currency of such LC Disbursement, not later than (i) if the Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on any Business Day, then 1:30 p.m., New York City time, on such Business
Day or (ii) otherwise, 1:30 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the applicable Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with (A) in the case of an LC Disbursement in US Dollars, an ABR
Borrowing under Section 2.01 in an equivalent amount and (B) in the case of an
LC Disbursement in a currency other than US Dollars, an ABR Borrowing under
Section 2.01 in an amount determined by the applicable Issuing Bank to be
sufficient, based on current Exchange Rates, to enable it to purchase an amount
of such currency equal to the amount of such LC Disbursement, and, to the extent
so financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing. If the applicable Borrower fails to
make such payment when due then, upon notice from the applicable Issuing Bank to
such Borrower and the Agent, (i) if (A) such Letter of Credit is a Tranche Two
Letter of Credit and the currency of such Letter of Credit is Swedish Kronor or
(B) the currency of such Letter of Credit is an Agreed LC Currency, such
Borrower’s obligation to reimburse such LC Disbursement shall be automatically
and with no further action required converted into an obligation to reimburse
the US Dollar Equivalent, calculated by the Agent using the LC Exchange Rate on
the applicable LC Participation Calculation Date, of such LC Disbursement and
(ii) the Agent shall notify each Tranche One Lender or Tranche Two Lender, as
applicable, of the applicable LC Disbursement, the amount and currency of the
payment then due from the applicable Borrower in respect thereof and such
Lender’s Tranche One Percentage or Tranche Two Percentage thereof. Promptly
following receipt of such notice (and, in any event, no later than the next
Business Day), each applicable Lender shall pay to the Agent in the applicable
currency its Tranche One Percentage or Tranche Two Percentage, as applicable, of
the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Tranche One Lender
or Tranche Two Lender, as applicable (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the applicable Lenders), and the Agent
shall promptly remit to such Issuing Bank the amounts so received by it from the
Tranche One Lenders or Tranche Two Lenders, as applicable. Promptly following
receipt by the Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Agent shall distribute such payment to such Issuing Bank or,
to the extent that Tranche One Lenders or Tranche Two Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Tranche
One Lenders or Tranche Two Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

36



--------------------------------------------------------------------------------

(g)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of the ISP or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the stated expiration date thereof or of
the Commitments or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s obligations hereunder. None of the
Agent, the Lenders, any Issuing Bank or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of such
Issuing Bank; provided that nothing in this Section shall be construed to excuse
an Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a final non-appealable judgment of a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement at (i) in the case of any LC Disbursement denominated in US
Dollars, and at all times following the conversion to US Dollars of any LC
Disbursement made in any currency other than US

 

37



--------------------------------------------------------------------------------

Dollars pursuant to paragraph (f) or (n) of this Section, the rate per annum
then applicable to ABR Loans and (ii) in the case of any LC Disbursement
denominated in a Designated Foreign Currency or an Agreed LC Currency, at all
times prior to its conversion to US Dollars pursuant to paragraph (f) or (n) of
this Section, the rate equal to the applicable Foreign Currency Overnight Rate
plus the Applicable Rate used to determine interest applicable to such LIBOR
Loans; provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.11(f) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposures representing more than 50% of the aggregate amount of
the LC Exposures) demanding the deposit of cash collateral pursuant to this
paragraph, each applicable Borrower shall deposit (“Cash Collateralize”) in
respect of each outstanding Letter of Credit issued for such Borrower’s account,
in an account with the Agent, in the name of the Agent and for the benefit of
the Lenders and the applicable Issuing Bank, an amount in cash and in the
currency of such Letter of Credit equal to the portion of the LC Exposure
attributable to such Letter of Credit as of such date plus any accrued and
unpaid fees and interest thereon; provided that (i) amounts payable in respect
of any Letter of Credit denominated in any currency other than US Dollars, where
the applicable Borrower’s reimbursement obligations under such Letter of Credit
shall have been converted to obligations in US Dollars as provided in paragraph
(f) or (n) of this Section, shall be payable in US Dollars, and (ii) the
obligation to Cash Collateralize shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company or any Borrower described in clause (g) or (h) of Section 6.01. The
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.20. Each such deposit shall be held
by the Agent as collateral for the payment and performance of the obligations of
the applicable Borrowers under this Agreement. The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
and at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Monies in such account shall, notwithstanding anything to the contrary
in Section 2.16(b), be applied by the Agent to reimburse the applicable Issuing
Banks for LC Disbursements for which they have not been reimbursed, together
with related fees, costs and customary processing charges, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrowers for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to (i) the consent
of Lenders with LC Exposures representing more than 50% of the aggregate LC
Exposures

 

38



--------------------------------------------------------------------------------

and (ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral in respect of the LC Exposure under any Tranche shall be less than
the aggregate LC Exposures under such Tranche of all the Defaulting Lenders) the
consent of each Issuing Bank), be applied to satisfy other obligations of the
applicable Borrowers under the Loan Documents. If any Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount of cash collateral (to the extent not applied
as aforesaid) shall be returned to such Borrower within three Business Days
after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.20, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower as promptly as practicable to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Commitments
of the non-Defaulting Lenders and/or the remaining cash collateral and no Event
of Default shall have occurred and be continuing.

(j)    Designation of Additional Issuing Banks. From time to time, the Company
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Company and the Agent, shall set forth the LC
Commitment of such Lender and shall be executed by such Lender, the Company and
the Agent and, from and after the effective date of such agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank. The Issuing Bank Agreement of any
Issuing Bank may limit the currencies in which and the Borrowers for the
accounts of which such Issuing Bank will issue Letters of Credit, and any such
limitations will, as to such Issuing Bank, be deemed to be incorporated in this
Agreement.

(k)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Company, the Agent, the replaced Issuing
Bank and the successor Issuing Bank (it being understood that such successor
Issuing Bank shall be designated and appointed as an Issuing Bank hereunder in
accordance with paragraph (j) of this Section). The Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

39



--------------------------------------------------------------------------------

(l)    Issuing Bank Reports. Each Issuing Bank shall report in writing to the
Agent such information as the Agent shall reasonably request as to the Letters
of Credit issued by such Issuing Bank.

(m)    Letter of Credit Amounts.

(i)    The amount of a Letter of Credit at any time shall be deemed to be the
amount of such Letter of Credit available to be drawn (without regard to any
conditions to drawing) at such time; provided that the amount of any Letter of
Credit that, by its terms or the terms of any letter of credit application or
other document related thereto, provides for one or more automatic increases in
the available amount thereof shall, other than for purposes of Section 2.10, be
deemed to be the maximum available amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum available amount is in
effect at such time.

(ii)    For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the
Letter of Credit itself, or if compliant documents have been presented but not
yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of each Borrower and each Lender hereunder shall remain in full force and effect
until the Issuing Banks and the Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.

(n)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VI, all amounts (i) that the Borrowers
are at the time or become thereafter required to reimburse or otherwise pay to
the Agent in respect of LC Disbursements made under any Letter of Credit
denominated in any currency other than US Dollars (other than amounts in respect
of which any Borrower has deposited cash collateral, if such cash collateral was
deposited in the applicable currency), (ii) that the Lenders are at the time or
become thereafter required to pay to the Agent (and the Agent is at the time or
becomes thereafter required to distribute to the applicable Issuing Bank)
pursuant to paragraph (f) of this Section in respect of unreimbursed LC
Disbursements made under any Letter of Credit denominated in any currency other
than US Dollars and (iii) of each Lender’s participation in any Letter of Credit
denominated in any currency other than US Dollars under which an LC Disbursement
has been made shall, automatically and with no further action required, be
converted into the US Dollar Equivalent, calculated using the Exchange Rate on
such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in US Dollars at the rates otherwise applicable hereunder.

 

40



--------------------------------------------------------------------------------

(o)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary that is not a Borrower, or states
that a Subsidiary that is not a Borrower is the “account party”, “applicant”,
“customer”, “instructing party” or the like of or for such Letter of Credit, and
without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Company (or, in the case of any Letter of
Credit in respect of which another Borrower is listed as the applicant, such
Borrower) (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Company (or such Borrower, as the case may be) and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of such Letters of Credit for any of its
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.05.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by the later of 2:00
p.m., Local Time and two hours after the delivery by the applicable Borrower of
the related Notice of Borrowing, to the account of the Agent most recently
designated by the Agent for such purpose by notice to the Lenders. The Agent
will make such Loan proceeds available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to the Applicable Funding
Account of such Borrower; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Agent to the applicable Issuing Bank.

(b)    Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and such Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Agent, at (i) in the case of such
Lender, (A) if denominated in US Dollars, the greater of (x) the NYFRB Rate and
(y) a rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (B) if denominated in any other currency, the greater
of (x) the rate reasonably determined by the Agent to be the cost to it of
funding such amount, which determination will be conclusive absent manifest
error, and, in any event, not less than the Foreign Currency Overnight Rate and
(y) a rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan. If such Borrower and such Lender shall

 

41



--------------------------------------------------------------------------------

both pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by any Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Agent.

SECTION 2.06.    Interest Elections. (a) Each Borrowing initially shall be of
the permitted Type specified in the applicable Notice of Borrowing and, in the
case of a LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the applicable Borrower (or the Company on its behalf)
may elect to convert such Borrowing to a Borrowing of a different Type or, in
the case of a LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement. A Borrower
(or the Company on its behalf) may elect different options with respect to
different portions of an affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the applicable Borrower or
the Company on behalf of the applicable Borrowing Subsidiary shall deliver to
the Agent a completed written Interest Election Request signed by a Financial
Officer of such Borrower or the Company, as applicable, by the time and date
that a Notice of Borrowing would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type and in the currency resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Notwithstanding any other provision of
this Section, a Borrower shall not be permitted to (i) change the currency of
any Borrowing, (ii) elect an Interest Period that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing not available to
such Borrower under the Class of Commitments pursuant to which such Borrowing
was made.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    the currency and Type of the resulting Borrowing; and

 

42



--------------------------------------------------------------------------------

(iv)    if the resulting Borrowing is to be a LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing but does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the Agent
shall advise each affected Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or
STIBOR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is prepaid as provided herein, at the end of such
Interest Period such Borrowing shall be continued as a Borrowing of the same
Type with an Interest Period of one month’s duration.

(f)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and, other than in the case of an Event of Default
under Section 6.01(g) or 6.01(h), the Agent, at the request of the Required
Lenders, notifies the Company of the application of this paragraph, no
outstanding Borrowing denominated in US Dollars may be converted to or continued
as a LIBOR Borrowing.

SECTION 2.07.    Termination and Reduction and Increase in Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments (ratably as between the Tranches); provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum, in each case for
Borrowings denominated in US Dollars and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to such termination or reduction
and to any concurrent payment or prepayment of Loans or LC Disbursements,
(A) the Tranche One Credit Exposure of any Lender would exceed the Tranche One
Commitment of such Lender or (B) the Tranche Two Credit Exposure of any Lender
would exceed the Tranche Two Commitment of such Lender.

(c)    The Company shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least two Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the

 

43



--------------------------------------------------------------------------------

Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked or
extended by the Company (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments under a
Tranche shall be made ratably among the applicable Lenders in accordance with
their Commitments under such Tranche.

(d)    The Company may at any time and from time to time, by written agreement
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, and delivered to the Agent (which shall
promptly deliver a copy to the applicable Lenders) cause new Tranche One
Commitments or Tranche Two Commitments to be extended by the Increasing Lenders
(or cause the existing Tranche One Commitments or Tranche Two Commitments of the
Increasing Lenders to be increased, as the case may be) in an amount for each
Increasing Lender set forth in such agreement; provided that (i) the new
Commitments and increases in existing Commitments under this paragraph shall not
result in the aggregate Commitments exceeding US$1,500,000,000, and each
increase shall be in an aggregate amount not be less than US$10,000,000 and an
integral multiple of US$1,000,000, (ii) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Agent and each Issuing
Bank (in each case, which approval shall not be unreasonably withheld, delayed
or conditioned) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Agent a duly executed accession agreement in the form of Exhibit E hereto
or any other form satisfactory to the Agent and the Company (an “Accession
Agreement”). New Commitments and increases in Commitments shall become effective
on the date specified in the applicable agreement delivered pursuant to this
paragraph. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, on the date of such increase, the Agent shall have received a
certificate, dated as of the effective date of such increase and executed by a
Financial Officer of the Company, to the effect that the conditions set forth in
Section 4.02(b) and 4.02(c) shall be satisfied (with all references in such
Sections to a Borrowing being deemed to be references to such increase and
without giving effect to the parenthetical in such Section 4.02(c)). Following
any extension of a new Commitment or increase of a Lender’s Commitment pursuant
to this Section 2.07, any Loans of the applicable Tranche outstanding prior to
the effectiveness of such extension or increase shall remain outstanding until
the ends of the respective Interest Periods applicable thereto, and shall then
be repaid or refinanced with new Loans made pursuant to Section 2.01 ratably in
accordance with the respective Commitments of the Lenders under such Tranche.
Any decision by a Lender to become an Increasing Lender under this paragraph
shall be in its sole and absolute discretion, and a Lender that does not execute
the agreement referred to in the first sentence of this paragraph shall not be
an Increasing Lender.

 

44



--------------------------------------------------------------------------------

(e)    Any Tranche Two Lender may at any time and from time to time, upon five
Business Days’ written notice to the Agent (which shall promptly deliver a copy
of such notice to each other Lender) and the Company, and with the consent of
the Company, cause the entire amount of such Lender’s Tranche Two Commitment to
be redesignated as a Tranche One Commitment; provided that (i) at the time of
any such redesignation, to the extent there are any outstanding Loans, the
parties hereto shall implement arrangements satisfactory to the Company and the
Agent to ensure that the Lenders of each Tranche will, after giving effect to
such redesignation (or by such later time as the Agent may agree), hold the
Loans comprising each Borrowing under such Tranche ratably in accordance with
their respective Commitments and (ii) such redesignation will not result in the
aggregate Tranche One Credit Exposure exceeding the aggregate Tranche One
Commitments or the aggregate Tranche Two Credit Exposure exceeding the aggregate
Tranche Two Commitments.

SECTION 2.08.    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Agent for the account of each applicable
Lender the then unpaid principal amount of each Loan of such Borrower on the
Maturity Date in the currency of such Loan.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Debt of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Agent shall maintain accounts in which it shall record (i) the
currency and amount of each Loan made hereunder, the Class and Type of each such
Loan and, in the case of any LIBOR, EURIBOR, CDOR or STIBOR Loan, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders or any of them and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and in the form of Exhibit F hereto. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such form payable to the payee named therein.

 

45



--------------------------------------------------------------------------------

SECTION 2.09.    Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower, in
whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section.

(b)    If the aggregate Credit Exposures under any Tranche shall at any time
exceed 105% of the aggregate Commitments under such Tranche, then the applicable
Borrowers shall, not later than the three Business Days thereafter, prepay one
or more Borrowings under such Tranche in an aggregate principal amount
sufficient to eliminate such excess.

(c)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d)    The applicable Borrower shall notify the Agent of any prepayment of a
Borrowing hereunder by email (in .pdf format) or fax of a notice signed by a
Financial Officer on behalf of the applicable Borrower (i) in the case of a
Borrowing denominated in US Dollars, not later than 12:00 noon, Local Time, on
the date of such prepayment, and (ii) in the case of a Borrowing denominated in
any other currency, not later than 11:00 a.m., Local Time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07(c), then such notice of prepayment may be revoked
or extended if such notice of termination is revoked or extended in accordance
with Section 2.07(c). Promptly following receipt of any such notice, the Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type and in the same currency as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

SECTION 2.10.    Fees. (a) The Company agrees to pay to the Agent, in US
Dollars, for the account of each Lender, a facility fee, which shall accrue at
the Applicable Rate on the daily amount of each Commitment of such Lender,
whether used or unused, during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
any Lender continues to have any Credit Exposure under any Tranche after its
Commitment under such Tranche terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Credit Exposure under such
Tranche from and including the date on which such Commitment terminates to but
excluding the date on which such Lender ceases to have any Credit Exposure under
such Tranche. Accrued facility fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date and, with respect to the Commitments
of any Tranche, on the date on which the Commitments of such Tranche shall
terminate; provided that any facility fees accruing on the Credit Exposure under
any Tranche after the date on which the Commitments under such Tranche terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

46



--------------------------------------------------------------------------------

(b)    The Company agrees to pay (i) to the Agent, in US Dollars for the account
of each Tranche One Lender or each Tranche Two Lender a participation fee with
respect to its participations in Tranche One Letters of Credit or Tranche Two
Letters of Credit, as applicable, which shall accrue at the Applicable Rate used
to determine the interest rate applicable to LIBOR Loans, on the daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
applicable Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall
accrue at a rate per annum separately agreed upon between the Company and the
applicable Issuing Bank on the portion of the daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued or becoming
payable in respect of Letters of Credit through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)    The Company agrees to pay to the Agent and to the Arrangers, for their
own account, fees payable in the amounts and at the times separately agreed upon
between the Company, the Agent and the Arrangers.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent or to the Issuing Banks (in the case of fees
payable to them) for distribution (i) in the case of facility fees, to the
Lenders and (ii) in the case of the participation fees, to the Tranche One
Lenders or Tranche Two Lenders, as applicable. Fees paid shall not be refundable
under any circumstances.

SECTION 2.11.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each LIBOR Borrowing shall bear interest at (i) in
the case of a Borrowing denominated in US Dollars, the Adjusted LIBO Rate and
(ii) in the case of a Borrowing denominated in a currency other than US Dollars,
the LIBO Rate, in each case for the Interest Period in effect for such
Borrowing, plus the Applicable Rate.

 

47



--------------------------------------------------------------------------------

(c)    The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d)    The Loans comprising each CDOR Borrowing shall bear interest at the CDO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e)    The Loans comprising each STIBOR Borrowing shall bear interest at the
STIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(f)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or LC Disbursement, any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
or interest on any Loan or LC Disbursement, 2% plus the interest rate otherwise
applicable to such Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or in Section 2.04 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

(g)    Accrued interest on each Loan under any Tranche shall be payable in
arrears on each Interest Payment Date for such Loan and upon the termination of
the Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan, EURIBOR
Loan, CDOR Loan or STIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(h)    All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling or
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall each be computed on the
basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, CDO Rate, STIBO Rate, Foreign
Currency Overnight Rate or Alternate Base Rate shall be determined by the Agent
and such determination shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

SECTION 2.12.    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing
or a STIBOR Borrowing:

(i)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate or the
STIBO Rate, as the case may be (including because the applicable Screen Rate is
not available or published on a current basis), for such Interest Period; or

(ii)    the Agent is advised by a majority in interest of the Lenders that would
make Loans as part of such Borrowing that the Adjusted LIBO Rate, the LIBO Rate,
the EURIBO Rate, the CDO Rate or the STIBO Rate, as the case may be, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining the Loans included in such Borrowing for such Interest
Period;

then the Agent shall give notice thereof (which may be by telephone) to the
Company and the applicable Lenders as promptly as practicable thereafter and,
until the Agent notifies the Company and the applicable Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing, as the case may be, shall be
ineffective, (B) any affected LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing
or STIBOR Borrowing that is requested to be continued shall (1) if denominated
in US Dollars, be continued as an ABR Borrowing, or (2) otherwise, be repaid on
the last day of the then current Interest Period applicable thereto and (C) any
Notice of Borrowing for an affected LIBOR Borrowing, EURIBOR Borrowing, CDOR
Borrowing or STIBOR Borrowing shall (A) if denominated in US Dollars, be deemed
a request for an ABR Borrowing, or (B) otherwise, be ineffective.

(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
paragraph (a)(i) of this Section have arisen (including because the applicable
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section have not arisen but (A) the supervisor for
the administrator of the applicable Screen Rate has made a public statement that
the administrator of the applicable Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the applicable Screen
Rate), (B) the supervisor for the administrator or the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published or (C) the supervisor for the administrator of the applicable
Screen Rate or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the applicable
Screen Rate may no longer be used for determining interest rates for loans
denominated in the applicable currency, then the Agent and the Company shall
endeavor in good faith to

 

49



--------------------------------------------------------------------------------

establish an alternate rate of interest to the applicable Screen Rate for such
currency that gives due consideration to the then prevailing market convention
in the United States for determining a rate of interest for syndicated loans
denominated in the applicable currency at such time, and the Agent and the
Company shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (it being understood that such amendment shall not reduce the
Applicable Rate); provided that if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.04, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within 10 Business Days of the date a copy of such amendment is provided to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph
(b) (in the case of subclause (C) thereof, prior to the applicable specified
date), only to the extent the applicable Screen Rate for such Interest Period is
not available or published at such time on a current basis), clauses (A), (B)
and (C) of paragraph (a) of this Section shall be applicable.

SECTION 2.13.    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirements (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or Issuing Bank;

(ii)    impose on any Lender or Issuing Bank or the London or European interbank
market or other Relevant Interbank Market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan, or to increase the
cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Company will pay or cause to be paid to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

50



--------------------------------------------------------------------------------

(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Company will pay or
cause to be paid to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or other Recipient setting forth the amount or
amounts necessary to compensate such Lender or other Recipient or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. In
determining such amount or amounts, such Lender or other Recipient may use any
reasonable averaging and attribution methods. Any such certificate shall contain
a statement as to the calculation of such amount or amounts; provided that such
Lender or other Recipient shall not be required to disclose any information it
considers, in its sole discretion, to be confidential. The Company will pay or
cause to be paid to such Lender or other Recipient, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or other Recipient’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

51



--------------------------------------------------------------------------------

SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any LIBOR Loan, EURIBOR Loan,
CDOR Loan or STIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether any such notice may be
revoked or extended under Section 2.09(d) and is revoked or extended in
accordance therewith) or (d) the assignment of any LIBOR Loan, EURIBOR Loan,
CDOR Loan or STIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.17, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense (but not for any lost profit)
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) with respect to a LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan, the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or LIBO Rate, the EURIBO
Rate, the CDO Rate or the STIBO Rate, as the case may be, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Relevant Interbank Market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section and explaining in reasonable detail the method by which
such amount shall have been determined shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.15.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.15) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

52



--------------------------------------------------------------------------------

(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section, such Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other satisfactory evidence of such payment.

(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 15 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding the foregoing, in the case of any

 

53



--------------------------------------------------------------------------------

applicable Borrower that is not a U.S. Person, the applicable Lender will not be
subject to the requirements of this paragraph (f)(i) unless it has received
written notice from such Borrower advising it of the availability of an
exemption or reduction of withholding Tax under the laws of the jurisdiction in
which such Borrower is located and containing all applicable documentation
(together, if requested by such Lender, with a certified English translation
thereof) required to be completed by such Lender in order to receive any such
exemption or reduction, and such Lender is reasonably satisfied that it is
legally able to provide such documentation to such Borrower.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

54



--------------------------------------------------------------------------------

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

55



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(whether in the form of cash or credit) as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall pay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority (but only to the extent of such repayment). Notwithstanding anything
to the contrary in this paragraph, the indemnified party will be required to pay
an amount to an indemnifying party pursuant to this paragraph only to the extent
that such payment would not place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)    Defined Terms. For purposes of this Section, the term “Lender” shall
include any Issuing Bank and the term “applicable law” shall include FATCA.

SECTION 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment or, if no
such time is expressly required, prior to 12:00 noon, Local Time, on the date
when due, in immediately available funds, without defense, set-off, recoupment
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent for the account of the applicable Lenders to such
account as the Agent shall from time to time specify in one or more notices
delivered to the Company, except that payments to be made directly to an Issuing
Bank as expressly provided herein shall be made directly to such party and
payments pursuant to Sections 2.13, 2.14, 2.15, 2.18 and 9.03 shall be made
directly to the Persons entitled thereto. The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments

 

56



--------------------------------------------------------------------------------

hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
the Agent hereunder shall be deemed to have been made by the time required if
the Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment.

(b)    If at any time insufficient funds are received by the Agent from any
Borrower (or from the Company as guarantor of the Obligations of such Borrower
pursuant to Article VIII) and available to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, towards payment of principal of the Loans and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of such
principal then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of its Loans, participations in LC
Disbursements or accrued interest on any of the foregoing (collectively
“Claims”) resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Claims than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Claims of the other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of their respective
Claims; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as it may be amended from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Claims to any assignee or participant, other than to the Company or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d)    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Agent for the account of any Lenders or
Issuing Bank hereunder that such Borrower will not make such payment, the Agent
may assume that such Borrower has made such payment on such date in accordance
herewith

 

57



--------------------------------------------------------------------------------

and may, in reliance upon such assumption, distribute to the applicable Lenders
or Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each applicable Lender or
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of (A) if denominated in US Dollars, the greater of (x) the NYFRB Rate
and (y) a rate determined by the Agent in accordance with banking industry rules
on interbank compensation and (B) if denominated in any other currency, the
greater of (x) the rate reasonably determined by the Agent to be the cost to it
of funding such amount, which determination will be conclusive absent manifest
error, and, in an event, not less than the Foreign Currency Overnight Rate and
(y) a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d), 2.04(f), 2.05(b), 2.15(e) or 9.03(d) then the Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by it for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.17.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13 or 2.18, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its affected Loans or other extensions of credit hereunder or
to assign its affected rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13, 2.15 or 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.13 or 2.18, (ii)
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender, (iv) any Lender is a Non-Extending
Lender or (v) any Lender has failed to consent to a proposed amendment or waiver
that under Section 9.04 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 9.04 does not
require the consent of the Required Lenders, a majority in interest of the
Lenders of the affected Class) shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.13, 2.15 or 2.18) and obligations under the Loan

 

58



--------------------------------------------------------------------------------

Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights (other than such
existing rights) and obligations under this Agreement and the other Loan
Documents as a Lender of a particular Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Agent and each Issuing Bank, which consent, in each case, shall
not be unreasonably withheld, delayed or conditioned, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (if applicable, in each case
only to the extent such amounts relate to its interest as a Lender of a
particular Class) from the assignee (to the extent of such outstanding
principal, funded participations and accrued interest and fees) or the
applicable Borrowers (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
2.18 or payments required to be made pursuant to Section 2.15, such assignment
will result in a material reduction in such compensation or payments, (D) in the
case of any such assignment and delegation resulting from the status of such
Lender as a Non-Extending Lender, the assignee shall have agreed to the
applicable Extension, (E) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment or waiver and (F) such assignment does not conflict with applicable
law. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.

SECTION 2.18.    Foreign Subsidiary Costs. (a) If the cost to any Lender of
making, converting to, continuing or maintaining any Loan to (or of maintaining
its obligation to make any such Loan), or the cost to any Lender or any Issuing
Bank of participating in, issuing, or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any such Letter of
Credit) issued for the account of any Borrowing Subsidiary is increased (or the
amount of any sum received or receivable by any Lender (or its Applicable
Lending Office) or Issuing Bank is reduced) by an amount deemed in good faith by
such Lender or Issuing Bank, as the case may be, to be material, by reason of
the fact that such Borrowing Subsidiary is incorporated in, or conducts business
in, a jurisdiction outside the United States, such Borrowing Subsidiary shall
indemnify such Lender or Issuing Bank, as the case may be, for such increased
cost or reduction within 15 days after demand by such Lender or Issuing Bank
(with a copy to the Agent). A certificate of such Lender or Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.

 

59



--------------------------------------------------------------------------------

(b)    Each Lender or Issuing Bank will promptly notify the Company and the
Agent of any event of which it has knowledge that will entitle such Lender or
Issuing Bank to additional interest or payments pursuant to paragraph (a) above,
but in any event within 45 days after such Lender or Issuing Bank obtains actual
knowledge thereof; provided that (i) if any Lender or Issuing Bank fails to give
such notice within 45 days after it obtains actual knowledge of such an event,
such Lender or Issuing Bank shall, with respect to compensation payable pursuant
to this Section 2.18 in respect of any costs or reductions resulting from such
event, only be entitled to payment under this Section 2.18 for costs or
reductions incurred from and after the date 45 days prior to the date that such
Lender or Issuing Bank does give such notice and (ii) each Lender will, promptly
after obtaining such actual knowledge, designate a different Applicable Lending
Office, if, in the judgment of such Lender, such designation will avoid the need
for, or reduce the amount of, such compensation and will not be otherwise
disadvantageous to such Lender.

SECTION 2.19.    Designation of Borrowing Subsidiaries. (a) After the date
hereof, the Company may request the designation of any Subsidiary as a Borrowing
Subsidiary by delivery to the Agent of a Borrowing Subsidiary Agreement executed
by such Subsidiary and the Company. Promptly following receipt of a Borrowing
Subsidiary Agreement, the Agent shall make a copy thereof available to each
Lender and Issuing Bank. Unless any Lender or Issuing Bank shall inform the
Agent within 10 Business Days (or, in the case of any such Subsidiary that is
incorporated in, or conducts business in, a jurisdiction outside the United
States, 15 Business Days) following the receipt of such Borrowing Subsidiary
Agreement by such Lender or Issuing Bank that it is unlawful or, solely in the
case of a Subsidiary not organized under the law of a Borrowing Subsidiary
Approved Jurisdiction, contrary to internal policies of general applicability of
such Lender or Issuing Bank, for such Lender or Issuing Bank to extend credit to
such Subsidiary (in which case such Subsidiary shall not become a Borrowing
Subsidiary), such Subsidiary shall, upon the satisfaction of the conditions set
forth in Section 4.03, become for all purposes of this Agreement a Borrowing
Subsidiary and a party to this Agreement until the Company shall have executed
and delivered to the Agent a Borrowing Subsidiary Termination with respect to
such Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing
Subsidiary and a party to this Agreement. Promptly following receipt of any
Borrowing Subsidiary Termination, the Agent shall make a copy thereof available
to each Lender and Issuing Bank. Notwithstanding the second preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary at a time when any principal of or interest on any Loan to, or Letter
of Credit issued for the account of, such Borrowing Subsidiary shall be
outstanding hereunder, unless, with respect to such outstanding Letter of
Credit, the Company shall have agreed to be the applicant with respect to each
such Letters of Credit and to be responsible for all LC Disbursements thereunder
and other amounts relating thereto pursuant to an assumption agreement
reasonably satisfactory to the Agent; provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Borrowing Subsidiary’s right to
make further Borrowings or to obtain further Letters of Credit under this
Agreement.

(b)    Each Borrowing Subsidiary hereby irrevocably appoints the Company to
serve as its agent for all purposes of this Agreement, (i) the giving and
receipt of notices (including any Notice of Borrowing and any Interest Election
Request) and (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein.

 

60



--------------------------------------------------------------------------------

SECTION 2.20.    Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i)    facility fees shall continue to accrue on the amount of the Commitments
of such Defaulting Lender pursuant to Section 2.10(a) only to the extent of the
Credit Exposure of such Defaulting Lender (excluding any portion thereof
constituting LC Exposure of such Defaulting Lender that is subject to
reallocation under clause (iii)(A) below);

(ii)    the Commitments and Credit Exposures of such Defaulting Lender shall not
be included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.04); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 9.04, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(iii)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(A)    all or any part of the Tranche One LC Exposure or Tranche Two LC
Exposure, as the case may be, of such Defaulting Lender (other than any portion
of such LC Exposure attributable to unreimbursed LC Disbursements with respect
to which such Defaulting Lender shall have funded its participation as
contemplated by Sections 2.04(d) and 2.04(f)) shall be reallocated among the
Non-Defaulting Tranche One Lenders or the Non-Defaulting Tranche Two Lenders, as
applicable, in proportion to their respective Tranche One Percentages or Tranche
Two Percentages, as applicable, but only to the extent (1)(x) the sum of all
Non-Defaulting Tranche One Lenders’ Tranche One Credit Exposures plus such
Defaulting Lender’s Tranche One LC Exposure (other than any portion thereof
referred to in the parenthetical clause above) does not exceed the total of all
Non-Defaulting Tranche One Lenders’ Tranche One Commitments and (y) after giving
effect to such reallocation, the Tranche One Credit Exposure of any
Non-Defaulting Tranche One Lender does not exceed its Tranche One Commitment,
(2)(x) the sum of all Non-Defaulting Tranche Two Lenders’ Tranche Two Credit
Exposures plus such Defaulting Lender’s Tranche Two LC Exposure (other than any
portion thereof referred to in the parenthetical clause above) does not exceed
the total of all Non-Defaulting Tranche Two Lenders’ Tranche Two Commitments and
(y) after giving effect to such reallocation, the Tranche Two Credit Exposure of
any Non-Defaulting Tranche Two Lender does not exceed its Tranche Two Commitment
and (3) no Event of Default has occurred and is continuing at the time such
reallocation would otherwise have been made;

 

61



--------------------------------------------------------------------------------

(B)    if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall, within one Business Day following
notice by the Agent (after giving effect to any partial reallocation pursuant to
clause (A) above), cash collateralize for the benefit of the Issuing Banks the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(other than any portion thereof referred to in the parenthetical in such clause
(i)) that has not been reallocated in accordance with the procedures set forth
in Section 2.04(i) for so long as such LC Exposure is outstanding;

(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (B) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such portion is cash collateralized;

(D)    if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (A) above, then the fees payable to the Lenders pursuant to Sections
2.10(a) and 2.10(b) shall be adjusted in accordance with the amounts of such LC
Exposure allocated to the non-Defaulting Lenders; and

(E)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (A) above is neither reallocated nor
cash collateralized pursuant to clause (A) or (B) above, then, without prejudice
to any rights or remedies of the Issuing Banks or any other Lender hereunder,
all facility fees that otherwise would have been payable under Section 2.10(a)
to such Defaulting Lender with respect to such portion of its LC Exposure, and
all letter of credit fees payable under Section 2.10(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.

(b)    So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or extend any Letter of Credit under a Tranche in which
such Lender has a Commitment unless it is reasonably satisfied that such
Defaulting Lender’s LC Exposure will be 100% reallocated to the non-Defaulting
Lenders and/or cash collateralized as provided above, and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders of the applicable Tranche in a manner consistent
with clause (a)(iii)(A) of this Section (and such Defaulting Lender shall not
participate therein).

 

62



--------------------------------------------------------------------------------

(c)    If (i) a Bankruptcy Event with respect to a parent entity of any Lender
shall occur following the Effective Date and for so long as such event shall
continue or (ii) an Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless such Issuing
Bank, as the case may be, shall have entered into arrangements with the
Borrowers or such Lender, reasonably satisfactory to such Issuing Bank to
eliminate any risk to it in respect of such Lender hereunder.

(d)     In the event that the Agent, the Company and each Issuing Bank shall
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposures of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitments and on
such date such Lender shall purchase at par such of the Tranche One Loans and/or
Tranche Two Loans of the other Lenders, and such funded participations in LC
Disbursements, as the Agent shall determine to be necessary in order for the
Lenders to hold such Loans and funded participations in accordance with their
applicable Tranche Percentages, and such Lender shall thereupon cease to be a
Defaulting Lender (but shall not be entitled to receive any fees accrued during
the period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.04 and this Section during such period shall be binding on it).

(e)    The rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.20 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Agent and each Lender, each Issuing
Bank, the Company or any other Borrower may at any time have against, or with
respect to, such Defaulting Lender.

SECTION 2.21.    Extension of Maturity Date. (a) The Company may, up to two
times after the Effective Date, by written notice (an “Extension Notice”)
delivered to the Agent, request an extension (each, an “Extension”) of the
Maturity Date to a date no later than the first anniversary of the then existing
Maturity Date (such existing Maturity Date, the “Existing Maturity Date”),
provided that not more than a single Extension may be effected in any period of
12 consecutive months and, after giving effect thereto, the Maturity Date may
not be more than five years after the applicable Extension Closing Date.

(b)    The Agent shall promptly furnish a copy of each Extension Notice to each
Lender, and shall request that each Lender advise the Agent whether or not such
Lender agrees to the requested Extension within 20 days of delivery to such
Lender of such Extension Notice; provided that any Lender that does not advise
the Agent by the 20th day after the date of such Extension Notice shall be
deemed to be have declined the requested Extension (each Lender agreeing to the
requested Extension being called an “Extending Lender”, and each Lender
declining or deemed to have declined to agree to the requested Extension being
called a “Non-Extending Lender”). The decision to agree or withhold agreement to
any Extension hereunder shall be at the sole discretion of each Lender. If
Lenders constituting not less than the Required Lenders shall have agreed to
extend the Maturity Date before the anniversary of the Effective Date
immediately following the

 

63



--------------------------------------------------------------------------------

delivery of the applicable Extension Notice, then, effective as of the Extension
Closing Date with respect thereto, the Maturity Date applicable to the Extending
Lenders shall be the first anniversary of the Existing Maturity Date; provided
that no extension of the Maturity Date pursuant to this Section 2.21 shall
become effective unless (the first date on which such consent of the Required
Lenders is obtained and the conditions specified in this proviso are satisfied
with respect to the applicable Extension being called the “Extension Closing
Date”) on the applicable Extension Closing Date, the Agent shall have received a
certificate, dated as of the Extension Closing Date and executed by a Financial
Officer of the Company, to the effect that the conditions set forth in Sections
4.02(b) and 4.02(c) shall be satisfied (with all references in such Sections to
a Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in such Section 4.02(c)). The Commitment of each
Non-Extending Lender shall terminate on the Existing Maturity Date, and the
principal amount of any outstanding Loans made by such Non-Extending Lender,
together with any accrued interest thereon, and any accrued fees and other
amounts payable to or for the account of such Non-Extending Lender hereunder
shall be due and payable on the Existing Maturity Date. Notwithstanding the
foregoing provisions of this paragraph, the terms “Availability Period” and
“Maturity Date” (without taking into consideration any extension pursuant to
this Section 2.21), as such terms are used in reference to any Issuing Bank or
any Letters of Credit issued by such Issuing Bank, may not be extended without
the prior written consent of such Issuing Bank (it being understood and agreed
that in the event any Issuing Bank shall not have consented to any Extension,
(1) such Issuing Bank shall continue to have all the rights and obligations of
an Issuing Bank hereunder through the applicable Existing Maturity Date (or the
Availability Period determined on the basis thereof, as applicable), and
thereafter shall have no obligation to issue, amend or extend any Letter of
Credit (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.13, 2.15, 2.18 and 9.03 as to Letters of Credit issued prior to
such time), and (2) the Borrowers shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank to be zero no later than the day
on which such LC Exposure would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to the effectiveness
of the extension of the applicable Existing Maturity Date pursuant to this
paragraph (and in any event, no later than such Existing Maturity Date)).

SECTION 2.22.    Illegality. Notwithstanding the foregoing provisions of this
Article II, if, after the Effective Date, the adoption or taking effect of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the implementation, interpretation or
administration thereof by any Governmental Authority charged with the
implementation, interpretation or administration thereof, or compliance by any
Lender (or its Eurocurrency Lending Office) with any request, rule, guideline or
directive (whether or not having the force of law) of any such Governmental
Authority shall make it unlawful or impossible for any Lender (or its
Eurocurrency Lending Office) to make, maintain or fund its LIBOR Loans, EURIBOR
Loans, CDOR Loans or STIBOR Loans, as the case may be, or for any Issuing Bank
to issue Letters of Credit, in any currency and such Lender or Issuing Bank
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Lenders and the Company, whereupon until such Lender or Issuing Bank
notifies the Company and the Agent that the circumstances giving rise to such
suspension no longer exist (which such Lender or Issuing

 

64



--------------------------------------------------------------------------------

Bank agrees to do promptly upon becoming aware that such circumstances no longer
exist), the obligation of such Lender to make LIBOR Loans, EURIBOR Loans, CDOR
Loans or STIBOR Loans, as the case may be, or of such Issuing Bank to issue
Letters of Credit in such currency shall be suspended. Before giving any notice
to the Agent pursuant to this Section, any such Lender shall designate a
different Eurocurrency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If any such Lender shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
LIBOR Loans, EURIBOR Loans, CDOR Loans or STIBOR Loans, as the case may be, to
maturity and shall so specify in such notice, the applicable Borrowers shall
immediately prepay in full the then outstanding principal amount of each such
LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan, as the case may be, together
with accrued interest thereon. Concurrently with prepaying each such LIBOR Loan
denominated in US Dollars, each such Borrower shall borrow an ABR Loan in an
equal principal amount from such Lender (on which interest and principal shall
be payable contemporaneously with the related LIBOR Loans denominated in US
Dollars of the other Lenders), and such Lender shall make such an ABR Loan.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants that:

SECTION 3.01.    Corporate Existence and Power. The Company and each Borrowing
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

SECTION 3.02.    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of this Agreement and each
other Loan Document to which it is a party are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Governmental Authority and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation, by-laws or other
organizational document of the Company or any Borrowing Subsidiary or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company or any of its Subsidiaries or result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

SECTION 3.03.    Binding Effect. This Agreement and each other Loan Document to
which it is a party has been duly executed and delivered by each Borrower and
constitutes a valid and binding agreement of each Borrower, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

65



--------------------------------------------------------------------------------

SECTION 3.04.    Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of December 31, 2018, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2018, a copy of which has been
heretofore made available to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b)    The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of June 30, 2019 and the related unaudited
consolidated statements of operations and cash flows for the six months then
ended, set forth in the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2019, a copy of which has been heretofore made available
to each of the Lenders, fairly present, in conformity with GAAP and to the
extent described in note 1 thereto applied on a basis consistent with the
financial statements referred to in paragraph (a) of this Section, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such six month period (subject to normal year-end adjustments).

(c)    Since December 31, 2018, there has been no material adverse change in the
business, financial position or results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole.

SECTION 3.05.    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries considered as a whole or which in any manner draws
into question the validity of this Agreement or any other Loan Document.

SECTION 3.06.    Compliance with ERISA. Except to the extent that failure to so
fulfill its obligations or be in compliance could not materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (b) failed to make any required contribution or payment to any Plan or

 

66



--------------------------------------------------------------------------------

Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code (or any successor
provisions thereto) or (c) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA if such
action, failure or incurrence could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.

SECTION 3.07.    Environmental Matters. (a) In the ordinary course of its
business, the Company reviews, or causes its Subsidiaries to review, the effect
of Environmental Laws on the business, operations and properties of the Company
and its Subsidiaries. On the basis of this review, the Company has reasonably
concluded that any associated liabilities and costs, as identified and evaluated
by the Company in accordance with GAAP, including the costs of compliance with
Environmental Laws, any capital or operating expenditures required for clean-up
or closure of their properties, any capital or operating expenditures required
to achieve or maintain compliance with environmental protection standards
imposed by law or as a condition of any license, permit or contract, any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with on or off-site disposal of wastes or Hazardous Substances,
and any liabilities to third parties, including employees, and any related costs
and expenses, are unlikely to have a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole and (b) none of the Company or its
Subsidiaries has (i) failed to comply with, or to obtain and comply with any
permit required under, any applicable Environmental Law or (ii) become subject
to any liability, contingent or otherwise, under any applicable Environmental
Law, except in the case of (i) and (ii), for any matters that would not
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole.

SECTION 3.08.    Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all Taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
excluding assessments currently being contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of Taxes or other governmental charges are, in the
opinion of the Company, adequate.

SECTION 3.09.    Subsidiaries. Each of the Company’s Material Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

67



--------------------------------------------------------------------------------

SECTION 3.10.    Not an Investment Company. No Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11.    Full Disclosure. All information heretofore furnished by any
Borrower to the Agent or any Lender for purposes of or in connection with the
Loan Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by any Borrower to the Agent or any Lender will
be, when taken as a whole, true and accurate in all material respects on the
date as of which such information is stated or certified. The Company has
disclosed to the Lenders in writing any and all facts which materially and
adversely affect or may affect (to the extent the Company can now reasonably
foresee), the business, operations or financial condition of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of any Borrower to
perform its obligations under the Loan Documents.

SECTION 3.12.    Federal Reserve Regulations. None of the Company or any its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying “margin stock” (within the
meaning of Regulation U) or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within such meaning).

SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect and enforces policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers and employees with applicable Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
directors and, to the knowledge of the Company, their respective employees are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Company, any Subsidiary or, to the knowledge of the
Company or any Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person.

ARTICLE IV

CONDITIONS

SECTION 4.01.    Effectiveness. This Agreement shall become effective as
provided in Section 9.08, subject to the satisfaction of the following
conditions:

(a)    The Agent shall have received the following documents, each dated the
Effective Date unless otherwise indicated:

(i)    an opinion of Ivonne M. Cabrera, General Counsel for the Company,
covering such matters relating to the transactions contemplated hereby as the
Agent may reasonably request; and

 

68



--------------------------------------------------------------------------------

(ii)    all documents and certificates the Agent may reasonably request relating
to the organization, existence and good standing of the Borrowers, the corporate
authority for, and the authorization and validity of, each Loan Document and any
other matters relevant hereto, all in form and substance satisfactory to the
Agent.

(b)    The commitments under the Existing Credit Agreement shall have been or
shall simultaneously be terminated, any amounts outstanding or accrued for the
accounts of the lenders thereunder shall have been paid in full and the Agent
shall have received such evidence as it shall reasonably have requested as to
the satisfaction of such conditions.

(c)    The Agent and the Arrangers shall have received all fees and other
amounts due and payable hereunder or pursuant to the commitment letter or fee
letters entered into by any of them and the Company on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document or under such commitment letter.

(d)    At least three days prior to the Effective Date, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, in each case, to the
extent requested in writing (which may be by email) at least 10 days’ prior to
the Effective Date.

The Agent shall promptly notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto.

SECTION 4.02.    Each Credit Event. The obligation of any Lender to make a Loan
on the occasion of any Borrowing, and the obligation of any Issuing Bank to
issue, amend or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a)    receipt by the Agent of a Notice of Borrowing or by the applicable
Issuing Bank and the Agent of a request for the issuance, amendment or extension
of such Letter of Credit as required by Section 2.02 or 2.04, as applicable;

(b)    immediately before and after such Borrowing or the issuance, amendment or
extension of such Letter of Credit, no Default or Event of Default shall have
occurred and be continuing; and

 

69



--------------------------------------------------------------------------------

(c)    the representations and warranties of the Borrowers contained in this
Agreement (except, after the Effective Date, the representations and warranties
set forth in Sections 3.04(c) and 3.05) or in the applicable Borrowing
Subsidiary Agreement shall be true on and as of the date of such Borrowing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment or extension of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the applicable Borrower on the date of
such Borrowing that the conditions specified in clauses (b) and (c) of this
Section have been satisfied.

SECTION 4.03.    Joinder of and Initial Credit Event for each Borrowing
Subsidiary. The effectiveness of the designation of, obligation of each Lender
to make initial Loans to, and the obligation of any Issuing Bank to issue any
initial Letter of Credit to, any Borrowing Subsidiary is subject to the
satisfaction of the following conditions:

(a)    The Agent shall have received such Borrowing Subsidiary’s Borrowing
Subsidiary Agreement duly executed by all parties thereto.

(b)    The Agent shall have received a favorable written opinion of counsel for
such Borrowing Subsidiary reasonably satisfactory to the Agent, substantially in
the form of Exhibit H and covering such additional matters relating to such
Borrowing Subsidiary, the transactions contemplated hereby or its Borrowing
Subsidiary Agreement as the Agent may reasonably request.

(c)    The Agent shall have received all documents and certificates the Agent
may reasonably request relating to the organization, existence and good standing
of such Borrowing Subsidiary, the corporate authority for, and the authorization
of the transactions contemplated hereby as they relate to such Borrowing
Subsidiary, the financial condition of such Borrowing Subsidiary and any other
matters relevant hereto, and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such transactions, all in form
and substance satisfactory to the Agent.

(d)    The Lenders shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, and (ii) a Beneficial Ownership Certification from such Borrowing
Subsidiary if it is a “legal entity customer” under the Beneficial Ownership
Regulation.

ARTICLE V

COVENANTS

The Company agrees that, so long as the Commitments shall remain in effect, or
any Letter of Credit shall remain outstanding, or the principal of or interest
on any Loan or LC Disbursement, any fees or any other expenses or amounts
payable hereunder or under any other Loan Document shall be unpaid:

 

70



--------------------------------------------------------------------------------

SECTION 5.01.    Information. The Company will deliver to the Agent, which will
make available to each Lender in accordance with its customary practice:

(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Company or, if earlier, within five days after the
Company’s applicable deadline for the filing of its Annual Report on Form 10-K
with the Securities and Exchange Commission, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of operations, stockholder’s equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (it being understood that the requirement
to deliver such information shall be satisfied if the Company’s Annual Report on
Form 10-K for such fiscal year containing such information is available on the
website of the Securities and Exchange Commission at http://www.sec.gov), all
reported on in a manner acceptable to the Securities and Exchange Commission
(without a “going concern” opinion and without any qualification or exception as
to the scope of such audit) by PricewaterhouseCoopers LLP or another independent
registered public accounting firm of nationally recognized standing;

(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company or,
if earlier, within five days after the Company’s applicable deadline for the
filing of its Quarterly Report on Form 10-Q with the Securities and Exchange
Commission, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of operations for such quarter and for the portion of the Company’s fiscal year
ended at the end of such quarter and the related consolidated statements of cash
flows for the portion of the Company’s fiscal year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year (it being understood that the requirement to deliver such
information shall be satisfied if the Company’s Quarterly Report on Form 10-Q
for such fiscal quarter containing such information is available on the website
of the Securities and Exchange Commission at http://www.sec.gov), all presented
and certified in accordance with rules and regulations of the Securities and
Exchange Commission;

(c)    within the applicable periods set forth under clauses (a) and (b) above,
a certificate of the chief financial officer or the chief accounting officer of
the Company (x) setting forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the requirements of
Section 5.07 on the date of such financial statements and (y) stating whether
any Default or Event of Default exists on the date of such certificate and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Company is taking or proposes to take with respect
thereto;

 

71



--------------------------------------------------------------------------------

(d)    within five Business Days after any executive officer of the Company
obtains actual knowledge of any Default or Event of Default, if such Default is
then continuing, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

(e)    promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed if not filed with the Securities and Exchange Commission electronically;

(f)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan has been terminated, a
copy of such notice; (iii) expects a Multiemployer Plan to be insolvent under
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), a certificate
of the chief financial officer or the chief accounting officer of the Company
setting forth details as to such occurrence and action, if any, which the
Company or applicable member of the ERISA Group is required or proposes to take;
(iv) determines that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Internal Revenue Code), a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take; (v) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (vi) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (vii) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (viii) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA while such member is a “substantial employer” (within the
meaning of such Section) with respect to such Plan, a copy of such notice; or
(ix) fails to make any required payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or makes any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code, or any successor
provisions thereto, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take; provided, however, that certificates from the
chief financial officer or the chief accounting officer of the Company shall be
required only if such occurrence or action is reasonably likely to have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole;

 

72



--------------------------------------------------------------------------------

(g)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(h)    promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation; and

(i)    from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.

SECTION 5.02.    Payment of Obligations. The Company will pay and discharge, and
will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities, including, without
limitation, Tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

SECTION 5.03.    Maintenance of Property; Insurance. (a) The Company will keep,
and will cause each Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

(b)    The Company will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Company or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.

SECTION 5.04.    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause each Subsidiary to continue, to engage in business
of the same general type as now conducted by the Company and its Subsidiaries,
and will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (a) the merger or consolidation of a
Subsidiary into the Company or a Borrowing Subsidiary (in the case

 

73



--------------------------------------------------------------------------------

of any such merger or consolidation involving a Borrowing Subsidiary that does
not survive such merger or consolidation, subject to the surviving Person in
such merger or consolidation delivering such assumption agreement and documents
relating thereto as shall be reasonably requested by the Agent) or the merger or
consolidation of a Subsidiary that is not a Borrowing Subsidiary with or into
another Person (other than the Company or a Borrowing Subsidiary) and if, in
each case, after giving effect thereto, no Default shall have occurred and be
continuing, (b) the termination of the corporate existence, rights, privileges
or franchises, or a change in the business of, any Subsidiary that is not a
Borrowing Subsidiary if the Company in good faith determines that such
termination or change is in the best interest of the Company and is not
materially disadvantageous to the Lenders or (c) the termination of the
corporate existence, rights, privileges or franchises, or other dissolution or
winding up of any Subsidiary that is not a Borrowing Subsidiary, if all or
substantially all of the assets of such Subsidiary are assigned, transferred,
sold, or otherwise alienated to any entity which is also a Subsidiary.

SECTION 5.05.    Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of Governmental Authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where (a) the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (b) such failure does not have a
material adverse effect on the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries, taken
as a whole. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.06.    Inspection of Property, Books and Records. The Company will
keep, and will cause each Subsidiary to keep, proper books of record and account
in which full, true and correct in all material respects entries shall be made
of all dealings and transactions in relation to its business and activities; and
will permit representatives of any Lender at such Lender’s expense, and will
cause each Subsidiary to permit representatives of the Agent at the Agent’s
expense, to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent registered public accounting firm, all at such
reasonable times and as often as may reasonably be desired.

SECTION 5.07.    Interest Coverage Ratio. The Company will not permit the ratio
of Consolidated EBITDA to Consolidated Net Interest Expense, for any period of
four consecutive fiscal quarters commencing before or after the date hereof and
ending after the date hereof, be less than 3.00:1.00.

 

74



--------------------------------------------------------------------------------

SECTION 5.08.    Negative Pledge. Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a)    Liens existing on the Effective Date securing Debt outstanding on the
Effective Date in an aggregate principal amount not exceeding US$75,000,000;

(b)    any Lien existing on any asset of any corporation or other Person at the
time such corporation or other Person becomes a Subsidiary and not created in
contemplation of such event;

(c)    any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset; provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(d)    any Lien on any asset of any corporation or other Person existing at the
time such corporation or other Person is merged or consolidated with or into the
Company or a Subsidiary and not created in contemplation of such event;

(e)    any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;

(g)    Liens arising in the ordinary course of its business which (i) do not
secure Debt, (ii) do not secure any obligation in an amount exceeding
US$150,000,000 and (iii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

(h)    any Lien (including rights of set-off) on any deposit account, and the
funds on deposit therein, maintained by any Foreign Subsidiary with any
financial institution, and any Lien on any other cash or cash equivalents
provided by any Foreign Subsidiary to any financial institution, in each case,
created in connection with treasury management services, trade financing or
other financing, in each case, provided by such financial institution or its
Affiliates to such Foreign Subsidiary for the operation of such Foreign
Subsidiary’s business in the ordinary course of business;

(i)    banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts, and the funds on deposit therein, maintained with depository
institutions; provided that such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Debt and are not
subject to restrictions on access by the Company or any Subsidiary in excess of
those required by applicable banking regulations;

(j)    Liens arising from Capital Leases incurred in the ordinary course of
business; provided that such Lien extends solely to the assets that are the
subject of the applicable Capital Lease; and

(k)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 10% of Consolidated Net Worth.

 

75



--------------------------------------------------------------------------------

SECTION 5.09.    Consolidations, Mergers and Sales of Assets. (a) The Company
and its Subsidiaries will not (i) consolidate or merge with or into any other
Person (other than the Company or any of its Subsidiaries; provided that (A) in
any such merger or consolidation involving the Company, the Company shall be the
surviving Person in such merger or consolidation and (B) in any such merger or
consolidation involving a Borrowing Subsidiary, either (x) such Borrowing
Subsidiary shall be the surviving Person in such merger or consolidation or
(y) the surviving Person in such merger or consolidation shall be the Company or
another Borrowing Subsidiary and such surviving Person shall deliver such
assumption agreement and documents relating thereto as shall be reasonably
requested by the Agent), except as expressly permitted by Section 5.04, or
(ii) sell, lease or otherwise transfer, directly or indirectly (including
through a merger or consolidation, and whether in one transaction or in a series
of transactions), all or a substantial part of the assets (other than inventory
sold in the ordinary course of business) of the Company and its Subsidiaries,
taken as a whole, other than to the Company and its Subsidiaries. For purposes
of this Section, a substantial part of the assets of the Company and its
Subsidiaries, taken as a whole, shall mean 20% or more of the consolidated total
assets of the Company and its Consolidated Subsidiaries.

(b)    The Company will not permit any Borrowing Subsidiary to cease to be a
Subsidiary of the Company, unless, substantially concurrently therewith, (i) the
Company shall have executed and delivered to the Agent a Borrowing Subsidiary
Termination with respect to such Borrowing Subsidiary, (ii) any principal of or
interest on any Loan to such Borrowing Subsidiary shall be prepaid in full and
(iii) in the event any Letter of Credit shall be issued and outstanding for the
account of such Borrowing Subsidiary, the Company shall have agreed to be the
applicant with respect to each such Letters of Credit and to be responsible for
all LC Disbursements thereunder and other amounts relating thereto pursuant to
an assumption agreement reasonably satisfactory to the Agent.

SECTION 5.10.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans and the Letters of Credit will be used only for working capital and
general corporate purposes of the Company and its Subsidiaries. No part of the
proceeds of any Loan will be used, directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board of Governors,
including Regulations U and X. The Company shall not directly or, to its
knowledge, indirectly use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not directly
or, to the knowledge of the Company or its Subsidiaries, indirectly use, the
proceeds of any Borrowing or any Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, or (b) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country.

 

76



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)    any Borrower shall fail to pay (i) any principal on any Loan or any LC
Disbursement for a period of more than two Business Days after the same shall
become due or (ii) any interest on any Loan or any fees or any other amount
payable hereunder or under any other Loan Document for a period of more than
five Business Days after the same shall become due;

(b)    any Borrower shall fail to observe or perform any covenant contained in
Section 5.04 (with respect to existence of the Company and each Borrowing
Subsidiary), Sections 5.07 to 5.10, inclusive, or Section 5.01(d) (but only so
long as the Default or Event of Default referred to in Section 5.01(d) is
continuing);

(c)    any Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or
(b) above) for 10 days after written notice thereof has been given to such
Borrower, or the Company on its behalf, by the Agent at the request of any
Lender;

(d)    any representation, warranty, certification or statement made (or deemed
made) by any Borrower in this Agreement or by any other Borrower in the
applicable Borrowing Subsidiary Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);

(e)    the Company or any Subsidiary shall fail to make any payment in respect
of any Material Debt when due, giving effect to any applicable grace period;

(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or obligor
with respect to any commitment to provide such Debt or any Person acting on such
holder’s or obligor’s behalf to accelerate the maturity thereof or, because such
event or condition constitutes a default or event of default or similar event,
however defined, under the agreement governing such commitment, to terminate
such commitment; provided that this clause (f) shall not apply to (i) secured
Debt that becomes due as a result of the voluntary sale or transfer of the
property or assets securing such Debt, (ii) any Debt that becomes due as a
result of a voluntary prepayment, repurchase or redemption thereof or (iii) any
Debt incurred to finance an Acquisition that becomes due pursuant to a “special
mandatory redemption” or a similar provision on account of such Acquisition not
having been consummated;

 

77



--------------------------------------------------------------------------------

(g)    the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h)    an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;

(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating at any given time in excess of US$150,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan under a “distress termination” within the meaning of
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition described in Section 4042(a) of ERISA or any successor
provision thereto shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of US$100,000,000;

(j)    a judgment or order for the payment of money in excess of US$150,000,000
shall be rendered against the Company or any Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of 30 days; or

(k)    a Change in Control shall occur;

then, and in every such event, the Agent shall, at the request of the Required
Lenders, by notice to the Company take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments (if
any), (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part (but ratably as among the

 

78



--------------------------------------------------------------------------------

Classes of Loans and the Loans of each Class at the time outstanding), whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrowers accrued under all Loan Documents, shall become forthwith due
and payable immediately and (iii) require the deposit of cash collateral in
respect of LC Exposure as provided in Section 2.04(i), in each case, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the each Borrower, anything contained herein to the
contrary notwithstanding; and in any event with respect to any Borrower
described in clause (g) or (h) above, the Commitments (if any) shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrowers accrued hereunder or under any other Loan Document,
shall automatically become due and payable immediately and the deposit of such
cash collateral in respect of LC Exposure shall immediately and automatically
become due, in each case, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the each
Borrower, anything contained herein to the contrary notwithstanding.

SECTION 6.02.    Notice of Default. The Agent shall give notice to the Company
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

ARTICLE VII

THE AGENT

SECTION 7.01.    Appointment and Authorization. Each Lender and Issuing Bank
irrevocably appoints and authorizes the Agent to take such action and to
exercise such powers under the Loan Documents as are delegated to the Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.

SECTION 7.02.    Agent and Affiliates. JPMorgan shall have the same rights and
powers under the Loan Documents as any other Lender or Issuing Bank and may
exercise or refrain from exercising the same as though it were not the Agent,
and JPMorgan and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or any other Affiliate of the Company as if it were not the Agent
hereunder, and without any duty to account therefor to the Lenders or the
Issuing Banks.

SECTION 7.03.    Action by Agent. The obligations of the Agent hereunder are
only those expressly set forth in the Loan Documents, and the Agent’s duties
hereunder and under the other Loan Documents shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency

 

79



--------------------------------------------------------------------------------

doctrine or any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents); provided that the Agent
shall not be required to take any action that, in its opinion, could expose the
Agent to liability or be contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any Subsidiary or any other Affiliate
of the Company that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

SECTION 7.04.    Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

SECTION 7.05.    Liability of Agent. Neither the Agent nor any of its Related
Parties shall be liable for any action taken or not taken by it in connection
herewith (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (b) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). Neither
the Agent nor any of its Related Parties shall be deemed to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Agent by the Company, any Lender or any
Issuing Bank, and neither the Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder, or the contents of any certificate, report or other
document delivered thereunder or in connection therewith; (ii) the performance
or observance of any of the covenants or agreements of any Borrower or any
Lender or the occurrence of any Default; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Agent or satisfaction of any condition that expressly refers to the matters
described therein being acceptable or satisfactory to the Agent; or (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other instrument, document or writing furnished in connection
herewith. The Agent shall be deemed to have no knowledge of any Lender being a
Restricted Lender unless and until the Agent shall have received the written
notice from such Lender referred to in Section 1.06, and then only as and to the
extent specified in such notice, and any determination of whether the Required
Lenders or any other requisite Lenders shall have provided a consent or
direction in connection with this Agreement or any other Loan Document shall not
be affected by any

 

80



--------------------------------------------------------------------------------

delivery to the Agent of any such written notice subsequent to such consent or
direction being provided by the Required Lenders or other requisite Lenders.
Without limiting the foregoing, the Agent shall have no obligation to take any
action under Section 5.06. The Agent shall be entitled to rely, and shall not
incur any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Agent also shall be entitled to rely, and shall not incur any
liability for relying, upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof), and may act upon any such statement
prior to receipt of written confirmation thereof. In determining compliance with
any condition hereunder to the making of a Loan or any issuance, amendment or
extension of any Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank, as the case may be,
unless the Agent shall have received notice to the contrary from such Lender or
Issuing Bank, as the case may be, reasonably prior to the making of such Loan or
such issuance, amendment or extension of a Letter of Credit. Notwithstanding
anything herein to the contrary, the Agent shall not have any liability arising
from, or be responsible for any loss, cost or expense suffered on account of,
any determination by the Agent (a) that any Lender is a Defaulting Lender, or
the effective date of such status, it being further understood and agreed that
the Agent shall not have any obligation to determine whether any Lender is a
Defaulting Lender or (b) any determination made by it under Section 1.04.

SECTION 7.06.    Credit Decision. Each Lender and Issuing Bank acknowledges that
it has, independently and without reliance upon the Agent, any Arranger, any
Syndication Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent,
any Arranger, any Syndication Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement. Each Lender and Issuing Bank, by delivering its signature page to
this Agreement, or delivering its signature page to an Assignment and Assumption
or an Accession Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Agent or the
Lenders and Issuing Banks on the Effective Date.

SECTION 7.07.    Successor Agent. The Agent may resign at any time by giving
notice thereof to the Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation, then the

 

81



--------------------------------------------------------------------------------

retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least US$500,000,000. Upon the acceptance of its appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. Notwithstanding the foregoing, in the
event no successor Agent shall have been so appointed and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
intent to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Company, whereupon, on the
date of effectiveness of such resignation stated in such notice, (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
(b) the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent, provided that (i) all
payments required to be made hereunder to the retiring Agent for the account of
any Person other than the retiring Agent shall be made directly to such Person
and (ii) all notices and other communications required or contemplated to be
given or made to the retiring Agent shall also directly be given or made to each
Lender and each Issuing Bank. After an Agent’s resignation hereunder, the
provisions of this Article VII and Section 9.03 shall inure to the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Agent.

SECTION 7.08.    Arrangers and Syndication Agents. The Arrangers and the
Syndication Agents shall, in their capacities as such, have no responsibilities,
obligations or liabilities under any Loan Document.

SECTION 7.09.    Agent Designees and Sub-Agents. (a) The Agent is hereby
authorized to designate one of its Affiliates (the “Agent Designee”) to perform
the functions of the Agent with respect to Loans, Borrowings and Letters of
Credit denominated in any Designated Foreign Currency. The Agent shall designate
the Agent Designee by notice to the Company and the Lenders (and may from time
to time replace the Agent Designee with any of its Affiliates by notice to the
Company and the Lenders). Upon and after any such designation, (i) copies of all
Notices of Borrowing, Interest Election Requests and all other notices required
to be delivered hereunder with respect to Designated Foreign Currency Borrowings
shall be delivered to both the Agent and the Agent Designee and (ii) all
references hereunder to the “Agent” in the context of Loans, Borrowings and
Letters of Credit denominated in any Designated Foreign Currency shall be
construed as including references to the Agent Designee.

(b)    The Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article VII shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the

 

82



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein as well as activities
as Agent. The Agent shall not be responsible for the negligence or misconduct of
any of its sub-agents, except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 7.10.    Bankruptcy or Similar Process. In case of the pendency of any
proceeding with respect to any Borrower under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
the Agent (irrespective of whether the principal of any Loan or any LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
obligations under this Agreement that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Agent allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders or the Issuing Banks, to pay to the Agent any amount due to it, in
its capacity as the Agent, under this Agreement (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or Issuing Bank, or to vote in respect
of the claim of any Lender or Issuing Bank in any such proceeding.

SECTION 7.11.    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:

(a)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

83



--------------------------------------------------------------------------------

(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(d)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

In addition, unless either the immediately preceding clause (a) is true with
respect to a Lender or a Lender has provided another representation, warranty
and covenant in accordance with the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent, and not, for the avoidance of doubt, to or for
the benefit of the Borrowers, that the Agent is not a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE VIII

GUARANTEE

In order to induce the Guaranteed Parties to extend credit to the Borrowing
Subsidiaries hereunder, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations of
the Borrowing Subsidiaries. The Company further agrees that the due and punctual
payment of the Obligations of the Borrowing Subsidiaries may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation.

 

84



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company under this Article VIII shall not be affected by
(a) the failure of any Guaranteed Party to assert any claim or demand or to
enforce any right or remedy against any Borrowing Subsidiary under the
provisions of this Agreement, any Borrowing Subsidiary Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations of
any Borrowing Subsidiary; (c) any rescission, waiver, amendment or modification
of, or release of any Borrowing Subsidiary from, any of the terms or provisions
applicable to any Borrowing Subsidiary of this Agreement, any Borrowing
Subsidiary Agreement, any other Loan Document or any other agreement or
instrument; (d) the failure or delay of any Guaranteed Party to exercise any
right or remedy against any other guarantor of the Obligations of any Borrowing
Subsidiary; (e) any default, failure or delay, willful or otherwise, in the
performance of the Obligations of any Borrowing Subsidiary; or (f) any other act
(other than payment or performance of the Obligations of any Borrowing
Subsidiary), omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Company or otherwise operate as a
discharge of the Company as guarantor as a matter of law or equity or which
would impair or eliminate any right of the Company to subrogation.

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding of any
Borrowing Subsidiary shall have stayed the accrual or collection of any of the
Obligations of such Borrowing Subsidiary or operated as a discharge thereof) and
not merely of collection, and waives any right to require that any resort be had
by any Guaranteed Party to any balance of any deposit account or credit on the
books of any Guaranteed Party in favor of any Borrower or Subsidiary or any
other Person.

The obligations of the Company under this Article VIII shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations of any Borrowing Subsidiary, any impossibility in the performance of
the Obligations of any Borrowing Subsidiary, any law or regulation of any
jurisdiction or any other event affecting any term of the Obligations of any
Borrowing Subsidiary or otherwise.

The Company further agrees that its obligations under this Article VIII shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation of any Borrowing Subsidiary is
rescinded or must otherwise be restored by any Guaranteed Party upon the
bankruptcy or reorganization of any Borrower or otherwise.

 

85



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
any Guaranteed Party may have at law or in equity against the Company by virtue
hereof, upon the failure of any Borrowing Subsidiary to pay any Obligation of
such Borrowing Subsidiary when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the Agent,
forthwith pay, or cause to be paid, to the Agent for distribution to the
applicable Guaranteed Parties in cash an amount equal to the unpaid principal
amount of such Obligation. The Company further agrees that if payment in respect
of any such Obligation shall be due in a currency other than US Dollars and/or
at a place of payment other than New York and if, by reason of any legal
prohibition, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of any
Guaranteed Party, not consistent with the protection of its rights or interests,
then, at the election of such Guaranteed Party, the Company shall make payment
of such Obligation in US Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in New York, and shall indemnify such
Guaranteed Party against any losses or expenses (including losses or expenses
resulting from fluctuations in exchange rates) that it shall sustain as a result
of such alternative payment.

Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Guaranteed Party shall, in a reasonable manner, assign to the
Company the amount of such Obligation owed to such Guaranteed Party and so paid,
such assignment to be pro tanto to the extent to which the Obligation in
question was discharged by the Company, or, if requested by the Company, make
such disposition thereof as the Company shall direct (all without recourse to
any Guaranteed Party and without any representation or warranty by any
Guaranteed Party). Upon payment by the Company of any sums as provided above,
all rights of the Company against any Borrowing Subsidiary arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Borrowing Subsidiary to the Guaranteed
Parties.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or email,
as follows:

(i)    if to the Company or any Borrowing Subsidiary, to it (or, in the case of
a Borrowing Subsidiary, to it in care of the Company) at 3005 Highland Parkway,
Suite 200, Downers Grove, Illinois 60515, Attention of Treasurer; Email:
jmoran@dovercorp.com, with a copy to Dover Corporation, 3005 Highland Parkway,
Suite 200, Downers Grove, Illinois 60515, Attention of General Counsel; Email:
imc@dovercorp.com;

 

86



--------------------------------------------------------------------------------

(ii)    if to the Agent, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road, NCC5 Floor 1, Newark, DE 19713-2107, Attention of Loan & Agency Services
Group (Fax No. 302-634-8459; Email: michelle.keesee@chase.com; Agency
Compliance/Financials/Intralinks Email: covenant.compliance@jpmchase.com);

(iii)    if to JPMorgan, as Issuing Bank, JPMorgan Chase Bank, N.A., 10420
Highland Manor Dr., 4th Floor, Tampa, FL 33610, Attention: Standby LC Unit (Tel.
No. 800-364-1969; Fax No. 856-294-5267; Email: gts.ib.standby@jpmchase.com),
with a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5
Floor 1, Newark, DE 19713-2107, Attention of Loan & Agency Services Group (Fax
No. 302-634-8459; Email: michelle.keesee@chase.com); and

(iv)    in the case of any Lender or any other Issuing Bank, at its address,
telephone number, email and fax number, as applicable, set forth in its
Administrative Questionnaire.

Any party hereto may change its address, telephone number, email or fax number
for notices and other communications hereunder by notice to the other parties
hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient); and notices delivered through electronic communications to
the extent provided in paragraph (b) of this Section shall be effective as
provided in such paragraph.

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email) or using Electronic Systems pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank has notified the Agent
that it is incapable of receiving notices under such Article by electronic
communication or using Electronic Systems. Any notices or other communications
to the Agent, the Company or any Borrowing Subsidiary may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement) and (ii) notices or communications posted to an Electronic
System shall be deemed received

 

87



--------------------------------------------------------------------------------

upon the deemed receipt by the intended recipient, at its email address as
described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)    The Borrowers agree that the Agent may, but shall not be obligated to,
make Communications available to the Lenders and the Issuing Banks by posting
the Communications on Debt Domain, Intralinks, SyndTrak, ClearPar or any other
Electronic System. Any Electronic System used by the Agent is provided “as is”
and “as available.” The Agent Parties do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, any Issuing Bank or any other Person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise), arising out of the Borrowers’
or the Agent’s transmission of Communications through an Electronic System.

SECTION 9.02.    No Waivers. No failure or delay by the Agent, any Lender or any
Issuing Bank in exercising any right, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies of
the Agent, the Lenders and the Issuing Banks hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Borrower or any other Borrower therefrom shall in any event be effective unless
the same shall be permitted by Section 9.04, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or any Issuing Bank or any
of their respective Affiliates may have had notice or knowledge of such Default
at the time.

SECTION 9.03.    Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent and the Arrangers, including
reasonable fees and disbursements of counsel for the Agent and the Arrangers, in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of the Loan Documents, any waiver or consent
under any Loan Document or any amendment hereof or thereof or any Default or
alleged Default under any Loan Document and (ii) if an Event of Default occurs,
all reasonable out-of-pocket expenses incurred by the Agent, any Lender or any
Issuing Bank, including fees and disbursements of counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom.

 

88



--------------------------------------------------------------------------------

(b)    The Company agrees to indemnify the Agent, each Arranger, each Lender,
each Issuing Bank and the respective Related Parties of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee or any other party to
this Agreement shall be designated a party thereto, whether based on contract,
tort or any other theory and regardless of whether initiated by an Indemnitee,
any party hereto or any other Person) brought or threatened relating to or
arising out of (i) any Loan Document or any actual or proposed use of proceeds
of any Loan or Letter of Credit hereunder (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (ii) release of Hazardous Substances, or any other
liability under applicable Environmental Law, relating to the Company, its
Subsidiaries or their respective properties or operations; provided that no
Indemnitee shall have the right to be indemnified hereunder for any such losses,
liabilities, claims, damages or expenses to the extent incurred (i) as the
result of any such Indemnitee’s (or its Related Parties) gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (ii) by a Lender or its Related Parties in connection with a
proceeding with any other Lender or any assignee or Participant that (x) arises
in connection with an assignment, participation or other transfer pursuant to
Section 9.05, (y) does not relate to any action taken or failed to be taken by
any Borrower and (z) does not relate to any right or obligation of any Borrower.

(c)    To the extent permitted by applicable law, neither the Company nor any
Borrowing Subsidiary shall assert, or permit any of its Affiliates or Related
Parties to assert, and each hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet and Electronic Systems), except to
the extent such damages arise from such Indemnitees’ gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment (it being understood and agreed that the foregoing does
not constitute a waiver of any claim or other right with respect to any breach
by any Indemnitee of its obligations under Section 9.14). No party hereto, or
any of its Related Parties, shall have any liability, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof, and no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any such
liability (it being understood and agreed that nothing in this sentence shall
relieve the Company or the Borrowing Subsidiaries of their obligations under the
preceding paragraphs of this Section 9.03 or any other indemnity or
reimbursement provision set forth in any Loan Document).

 

89



--------------------------------------------------------------------------------

(d)    To the extent that the Borrowers fail to pay any amount required to be
paid by them under paragraph (a) or (b) of this Section to the Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Agent (or any such sub-agent), such Issuing Bank
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or any Issuing
Bank in connection with such capacity. For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Credit Exposures and unused Commitments.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Amendments and Waivers. (a) Except as provided in
Section 9.04(b), none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Company, the Agent and the Required Lenders and, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Agent and the Borrower or Borrowers that are parties
thereto, in each case with the consent of the Required Lenders, provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, (A) such
amendment does not adversely affect the rights of any Lender or (B) the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Agent shall not have received, within five Business Days of the date of
such notice to the Lenders, a written notice from the Required Lenders stating
that the Required Lenders object to such amendment and (ii) no such agreement
shall (A) increase the Commitment of any Lender, or change the currency in which
Loans are available thereunder, without the written consent of such Lender,
(B) reduce the principal amount of any Loan or LC Disbursement, reduce the rate
of interest thereon or reduce any fees payable hereunder without the written
consent of each Lender affected thereby, (C) postpone the scheduled maturity
date of any Loan or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or permit
the issuance of any Letter of Credit expiring after the Maturity Date, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (D) change Section 2.16(b) or 2.16(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (E) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of this Agreement specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender

 

90



--------------------------------------------------------------------------------

(or each Lender of such Class, as the case may be), (F) release or limit the
obligations of the Company in respect of its Guarantee under Article VIII, or
(G) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
or participating in Letters of Credit of either Class differently than those
holding Loans or participating in Letters of Credit of the other Class, without
the written consent of Lenders representing a majority in interest of such
affected Class; provided further that (1) no such agreement shall amend, modify,
extend or otherwise affect the rights or obligations of the Agent or any Issuing
Bank without the prior written consent of the Agent or such Issuing Bank, as the
case may be, and (2) any amendment, waiver or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one Class (but not the Lenders of the other Class) may be
effected by an agreement or agreements in writing entered into by the Company
and the percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.

(b)    Notwithstanding anything to the contrary in paragraph (a) of this
Section:

(i)    no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of (A) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B) or (C) of paragraph (a)(ii) of this
Section and then only in the event such Defaulting Lender shall be affected by
such amendment, waiver or other modification or (B) in the case of any
amendment, waiver or other modification referred to in paragraph (a)(ii) of this
Section, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification;

(ii)    the LC Commitment of any Issuing Bank may be reduced or increased by an
agreement between such Issuing Bank and the Company (such increase or decrease
to become effective upon the delivery of a notice thereof, executed by such
Issuing Bank and the Company, to the Agent);

(iii)    this Agreement may be amended in a manner provided in Sections 2.04(j),
2.04(k), 2.07(d), 2.07(e), 2.21(a) and 2.12(b);

(iv)    any amendment of the definition of the term “Applicable Rate” pursuant
to the last sentence of such definition shall require only the written consent
of the Company and the Required Lenders; and

 

91



--------------------------------------------------------------------------------

(v)    this Agreement and the other Loan Documents may be amended in the manner
provided in Section 2.19 and, in connection with any Borrowing Subsidiary
becoming a party hereto, this Agreement (including the Exhibits hereto) may be
amended by an agreement in writing entered into by the Company and the Agent to
provide for such technical modifications as they determine to be necessary or
advisable in connection therewith.

(c)    The Agent may, but shall have no obligation to, with the written consent
of any Lender, execute amendments, waivers or other modifications on behalf of
such Lender. Any amendment, waiver or other modification effected in accordance
with this Section 9.04 shall be binding upon each Person that is at the time
thereof a Lender and each Person that subsequently becomes a Lender.

(d)    Each Borrowing Subsidiary hereby acknowledges that any amendment, waiver
or other modification to this Agreement or any other Loan Document may be
effected as set forth in this Section 9.04, that no consent of such Borrowing
Subsidiary shall be required to effect any such amendment, waiver or other
modification and that such Borrowing Subsidiary shall be bound by this Agreement
or any other Loan Document (if it is theretofore a party thereto) as so amended,
waived or modified.

SECTION 9.05.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that (i) no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void), except, in the case of
any Borrowing Subsidiary that merges or consolidates with the Company or another
Borrowing Subsidiary, as expressly contemplated by Section 5.04 or 5.09, or as
expressly contemplated by Section 5.09(b), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in this Section), the Arrangers, the Syndication Agents and, to the
extent expressly contemplated hereby, the Agent Designees and the Related
Parties of any of the Agent, the Arrangers, the Syndication Agents, the
sub-agents, the Lenders and the Issuing Banks) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Any Lender may, without the consent of the Company, the Agent, the
Issuing Banks or any other Lender, at any time grant to one or more Eligible
Assignees (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Company and the Agent, such Lender shall remain solely responsible for the
performance of its obligations hereunder, which obligations shall remain
unchanged, and the Borrower, the Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder, including, without
limitation, the right to approve any amendment, modification

 

92



--------------------------------------------------------------------------------

or waiver of any provision of this Agreement or any other Loan Document;
provided that such participation agreement may provide that such Lender will not
agree to any amendment, waiver or other modification of this Agreement or any
other Loan Document described in clause (ii) of the first proviso to
Section 9.04(a) without the consent of the Participant. Each Borrower agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 2.18
with respect to its participating interest (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the granting Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.17(b) with respect to any Participant. An
assignment or other transfer which is not permitted by paragraph (c) or
(d) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this
paragraph (b). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under any Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans, Commitments or
other obligations under this any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loans,
Commitments or other obligations are in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.

(c)    (i) Subject to the conditions set forth in paragraph (c)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of
(A) the Company; provided that no consent of the Company shall be required for
assignments to an Affiliate of such Lender, any other Lender (other than a
Defaulting Lender) or, if an Event of Default has occurred and is continuing,
any Eligible Assignee, (B) the Agent; provided that no consent of the Agent
shall be required for assignments to a Lender or an Affiliate of a Lender, and
(C) each Issuing Bank.

 

93



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than US$5,000,000 unless each of the Company and the
Agent otherwise consents; provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Electronic System), together with a
processing and recordation fee of US$3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws; and

(E)    if the assignee is not incorporated under the laws of the United States
of America or a State thereof, it shall deliver to the Company and the Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 2.15.

(iii)    Subject to the satisfaction of all requirements of this Section,
including the acceptance and recording thereof pursuant to paragraph (c)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Electronic System) the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 2.18 (in each case, with respect to
facts and circumstances occurring on or prior to the effective date of such
assignment) and of Section 9.03).

 

94



--------------------------------------------------------------------------------

(iv)    The Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it that records the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon receipt by the Agent of an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that the
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Agent reasonably believes that
such Assignment and Assumption lacks any written consent required by this
Section or is otherwise not in proper form, it being acknowledged that the Agent
shall have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment and Assumption, any
such duty and obligation being solely with the assigning Lender and the
assignee. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph, and
following such recording, unless otherwise determined by the Agent (such
determination to be made in the sole discretion of the Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Electronic System), shall be deemed to have represented to the Agent that all
written consents required by this Section with respect thereto (other than the
consent of the Agent) have been obtained and that such Assignment and Assumption
is otherwise duly completed and in proper form, and each assignee, by its
execution and delivery of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Electronic System), shall be deemed to have represented to the assigning Lender
and the Agent that such assignee is an Eligible Assignee and that it shall have
complied with the requirements of clause (E) of paragraph (c)(ii) of this
Section.

 

95



--------------------------------------------------------------------------------

(d)    Any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment shall release
the transferor Lender from its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(e)    Notwithstanding anything else in this Agreement to the contrary, no
assignee or Participant of any Lender’s rights shall be entitled to receive any
greater payment under Section 2.13 or 2.15 than such Lender would have been
entitled to receive with respect to the rights transferred, unless (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the applicable participation or interest was acquired, (ii) such
transfer is made with the Company’s prior written consent or (iii) by reason of
the provisions of Section 2.18 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances.

SECTION 9.06.    Collateral. Each of the Lenders represents to the Agent and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.07.    Governing Law; Submission to Jurisdiction; Consent to Service
of Process. (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

(b)    Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the United States District Court for the Southern District
of New York and of the Supreme Court of the State of New York sitting in New
York County, or any appellate court from any thereof, for purposes of all legal
proceedings arising out of or relating to this Agreement, any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the Borrowers, the Lenders, the
Issuing Banks and the Agent hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or the other Loan
Documents brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State court or, to the extent
permitted by law, in such Federal court; provided that any claim brought by any
Lender or Issuing Bank or the Agent, or any Affiliate of any of the foregoing,
in respect of any such claim relating to a Borrowing Subsidiary that is
incorporated in, or conducts business in, a jurisdiction outside the United
States may be brought, and may be heard and determined, in a court in the
jurisdiction in which such Borrowing Subsidiary is incorporated or conducts
business. Each of the Borrowers, the Lenders and the Agent agrees that a final
judgment in any such proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)    Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in a court referred to in paragraph
(b) above and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

96



--------------------------------------------------------------------------------

(d)    Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably consents to service of process in the manner provided for
notices in Section 9.01(a). Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e)    Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company as, and the Company hereby accepts the same and agrees to
act as, its designee, appointee and agent to receive, accept and acknowledge for
and on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notices under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.

(f)    In the event any Borrowing Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.

SECTION 9.08.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be signed in any number of counterparts (and by different
parties hereto on different counterparts), each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement and the other Loan Documents constitute the entire agreement and
understanding among the parties hereto relating to the subject matter hereof and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under the commitment letter entered into in
connection with the credit facility established hereby and any commitment
advices submitted by them (but do not supersede any other provisions of such
commitment letter or any fee letter referred to therein that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect). This Agreement shall
become effective on the date on which the Agent has received counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, written confirmation from
such party in form satisfactory to the Agent of the execution of a counterpart
hereof by such party); provided that the effectiveness of this Agreement is
subject to the satisfaction or waiver of the conditions set forth in
Section 4.01.

 

97



--------------------------------------------------------------------------------

(b)    The words “execution”, “signed”, “signature”, “delivery”, and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Agent shall not be under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Agent pursuant to procedures approved by it.

SECTION 9.09.    Survival. The provisions of Sections 2.13, 2.14, 2.15, 2.18 and
9.03 and Articles VII and VIII shall survive the consummation of the
transactions contemplated hereby, the repayment of the Loans, resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, in the event that an Issuing Bank shall have provided to
the Agent a written consent to the release of the Lenders from their obligations
hereunder with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of the applicable Borrower in respect of
such Letter of Credit having been collateralized in full by a deposit of cash
with such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Company is required
to comply with Article V hereof, but excluding Sections 2.13, 2.14, 2.15, 2.18
and 9.03 and any expense reimbursement or indemnity provisions set forth in any
other Loan Document), and the Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.04(d) or 2.04(f).

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE BORROWERS, THE AGENT, THE ISSUING BANKS AND THE LENDERS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

 

98



--------------------------------------------------------------------------------

OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency which may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.11 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.13.    Certain Notices. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the requirements of the USA Patriot Act and the
Beneficial Ownership Regulation.

 

99



--------------------------------------------------------------------------------

SECTION 9.14.    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ Related Parties,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or shall be subject to a professional or employment obligation of
confidentiality applying to the Information), (b) to the extent required by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that as
promptly as practicable after receipt thereof the Agent or such Lender shall
notify the Company of the receipt of such subpoena or other legal process if
permitted by applicable law, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or their
respective advisors in connection with such transaction, (ii) an actual or
prospective credit insurance provider or to such provider’s advisors or
(iii) any actual or prospective counterparty to any swap or derivative
transaction relating to the Borrower, any Borrowing Subsidiary and its
obligations or to such counterparty’s advisors in connection with such
transaction, (g) with the consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section, (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers or (iii) is
independently developed by the Agent or any Lender without reference to the
Information and (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein. For the purposes of
this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than (i) any such information
that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrowers and (ii) information
as to the existence and purpose of this Agreement, the nature and amount of the
credit facilities established hereby and the titles and roles of JPMorgan and
the Arrangers routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.15.    No Fiduciary Relationship. The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers, their Subsidiaries and
their Affiliates, on the one hand, and the Agent, the Syndication Agents, the
Lenders, the Issuing

 

100



--------------------------------------------------------------------------------

Banks and their Affiliates, on the other hand, will have a business relationship
that does not create, by implication or otherwise, any fiduciary duty on the
part of the Agent, the Syndication Agents, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Borrowers understand that the
Agent, the Lenders, the Issuing Banks and their Affiliates may have economic
interests that conflict with those of the Borrowers. To the fullest extent
permitted by law, the Borrowers hereby agree not to assert any claims against
any of the Agent, the Arrangers, the Syndication Agents, the Lenders or the
Issuing Banks or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.17.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.18.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Borrower or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrowers and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

(b)    The Borrowers and each Lender acknowledge that, if information furnished
by the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Agent through an Electronic System, (i) the Agent may post
any information that any Borrower has indicated as containing MNPI solely on
that portion of the Electronic System as is designated for Private Side Lender
Representatives and (ii) if the Borrowers have not indicated whether any
information furnished by any of them pursuant to or in connection with this
Agreement contains MNPI, the Agent reserves the right to post such information
solely on that portion of the Electronic System as is designated for Private
Side Lender Representatives. Each of the Borrowers agrees to specify whether any
information furnished by such Borrower to the Agent pursuant to, or in
connection with, this Agreement contains MNPI, and the Agent shall be entitled
to rely on any such specification by the Borrowers without liability or
responsibility for the independent verification thereof.

 

101



--------------------------------------------------------------------------------

SECTION 9.19.    Termination of Existing Credit Agreement. On the Effective
Date, the Existing Credit Agreement (including the “Commitments” thereunder, but
excluding Sections 2.13, 2.14, 2.15, 2.18 and 9.03 and Articles VII and VIII
thereof insofar as they relate to events prior to the Effective Date) shall be
terminated pursuant to Section 2.09 thereof. The undersigned Lenders,
constituting at least the “Required Lenders” under and as defined in the
Existing Credit Agreement, waive that notice required under such Section 2.09
for such termination be given prior to the prepayment of loans or commitments
thereunder.

SECTION 9.20.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:

(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 9.21.    Acknowledgment Regarding any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

 

102



--------------------------------------------------------------------------------

(b)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOVER CORPORATION, by   /s/ Jim Moran   Name: Jim Moran   Title:    Vice
President & Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., in its individual capacity and as the Agent, by   /s/
Cristina Caviness   Name: Cristina Caviness   Title:    Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

BANK OF AMERICA, N.A. by   /s/ Brandon Weiss   Name: Brandon Weiss   Title:
   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

The Bank of Nova Scotia

by   /s/ Michael Grad   Name: Michael Grad   Title:    Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

CITIBANK, N.A.

by   /s/ Susan Manuelle   Name: Susan Manuelle   Title:    Vice President For
any Lender requiring a second signature block: by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

by   /s/ Ming K. Chu   Name: Ming K. Chu   Title:    Director by   /s/ Virginia
Cosenza   Name: Virginia Cosenza   Title:    Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

GOLDMAN SACHS BANK USA by   /s/ Ryan Durkin   Name: Ryan Durkin   Title:
   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name if Institution:

 

HSBC BANK USA, N.A.

by   /s/ Fik Durmus   Name: Fik Durmus   Title: Managing Director For any Lender
requiring a second signature block: by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

ING Bank N.V., Dublin Branch

by   /s/ Sean Hassett   Name: Sean Hassett   Title: Director For any Lender
requiring a second signature block: by   /s/ Padraig Matthews   Name: Padraig
Matthews   Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

MIZUHO BANK, LTD.

by   /s/ Donna DeMagistris   Name: Donna DeMagistris   Title:    Executive
Director For any Lender requiring a second signature block: by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

The Northern Trust Company

by   /s/ Molly Drennan   Name: Molly Drennan   Title:    Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

Skandinaviska Enskilda Banken AB (publ)

by   /s/ Penny Neville-Park   Name: Penny Neville-Park   Title: For any Lender
requiring a second signature block: by   /s/ Duncan Nash   Name: Duncan Nash  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

U.S. BANK NATIONAL ASSOCIATION

by   /s/ Mary Ann Hawley   Name: Mary Ann Hawley   Title:    Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF DOVER CORPORATION

 

Name of Institution:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

by   /s/ Mark H. Halldorson   Name: Mark H. Halldorson   Title:    Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

TRANCHE ONE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 108,000,000.00  

Bank of America, N.A.

   $ 108,000,000.00  

Wells Fargo Bank, National Association

   $ 108,000,000.00  

Deutsche Bank AG New York Branch

   $ 84,000,000.00  

Goldman Sachs Bank USA

   $ 84,000,000.00  

HSBC Bank USA, N.A.

   $ 84,000,000.00  

ING Bank N.V., Dublin Branch

   $ 84,000,000.00  

Mizuho Bank, Ltd.

   $ 84,000,000.00  

The Bank of Nova Scotia

   $ 52,000,000.00  

U.S. Bank National Association

   $ 52,000,000.00  

Skandinaviska Enskilda Banken AB (publ)

   $ 34,000,000.00  

The Northern Trust Company

   $ 34,000,000.00     

 

 

 

Total Tranche One Commitments

   $ 916,000,000.00     

 

 

 

TRANCHE TWO

 

Lender

   Commitment  

Citibank, N.A.

   $ 84,000,000.00     

 

 

 

Total Tranche Two Commitments

   $ 84,000,000.00     

 

 

 

Total Commitments

   $ 1,000,000,000.00     

 

 

 



--------------------------------------------------------------------------------

BORROWER SUBSIDIARY APPROVED JURISDICTIONS

 

1.

Canada

 

2.

Federal Republic of Germany

 

3.

Grand Duchy of Luxembourg

 

4.

Kingdom of Belgium

 

5.

Kingdom of Denmark

 

6.

Kingdom of Norway

 

7.

Kingdom of Spain

 

8.

Kingdom of Sweden

 

9.

Kingdom of the Netherlands

 

10.

Republic of Finland

 

11.

Republic of Ireland

 

12.

Swiss Confederation

 

13.

United Kingdom of Great Britain and Northern Ireland



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the Person
identified below as the Assignor (the “Assignor”) and the Person identified
below as an Assignee (the “Assignee”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement identified below (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (a) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the applicable credit facility identified
below (including any letters of credit and guarantees included in such credit
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:                                                      2.   
Assignee:                                                            [and is [a
Lender][an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrowers:   
Dover Corporation and any Borrowing Subsidiary that has been designated by the
Agent as a Borrowing Subsidiary at the request of the Company 5.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent

 

1

Select as applicable.



--------------------------------------------------------------------------------

6.    Credit Agreement:    Five-Year Credit Agreement dated as of October 4,
2019 (as amended, restated or otherwise modified from time to time), among Dover
Corporation, the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent 7.    Assigned Interest:   

 

     Aggregate Amount of
Commitments/Loans
of all Lenders      Amount of
Commitments/Loans
Assigned2      Percentage Assigned
of Aggregate Amount
of Commitments/Loans
of all Lenders3  

Tranche One

   $            $                   % 

Tranche Two

   $            $                   % 

Effective Date:    ________________, 20__ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal, state and foreign
securities laws.

 

 

2 

Must comply with the minimum assignment amounts set forth in
Section 9.05(c)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3 

Set forth, to at least nine decimals.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by       Name:   Title: [NAME OF ASSIGNEE], as
Assignee, by       Name:   Title:

 

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Agent,

            by       Name:   Title: [Consented to:]5 [NAME OF ISSUING BANK], as
an Issuing Bank,             by       Name:  

Title:

 

4 

To be added only if the consent of the Agent is required under Section 9.05(c)
of the Credit Agreement.

5 

To be added only if the consent of each Issuing Bank is required by Section
9.05(c) of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

[Consented to:]6

 

DOVER CORPORATION,             by       Name:   Title:

 

 

6 

To be added only if the consent of the Company is required by Section 9.05(c) of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements, warranties
and representations made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof
(or, if prior to the first such delivery, referred to in Section 3.04 thereof),
as applicable, and such other documents and information as it has in its sole
discretion deemed appropriate to make its own credit analysis, and its decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest is made independently and without reliance on the Agent, any Arranger,
the Assignor or any other Lender and (v) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including Section 2.15 thereof), duly completed
and executed by the Assignee, (b) agrees that (i) it will, independently and
without reliance on the Agent, any Arranger, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender and (c) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments of payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic image scan transmission shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF BORROWING SUBSIDIARY AGREEMENT]

BORROWING SUBSIDIARY AGREEMENT dated as of [                ], 20[ ] (this
“Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
[Name of Borrowing Subsidiary], a [jurisdiction] [form of organization] (the
“New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as Agent.

Reference is made to the Five-Year Credit Agreement dated as of October 4, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowing
Subsidiaries, and the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Borrowing Subsidiary. Subject to Section 2.19
of the Credit Agreement, upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and a “Borrowing Subsidiary”
and a “Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement. The Company
agrees that the Guarantee of the Company contained in the Credit Agreement will
apply to the Obligations of the New Borrowing Subsidiary.

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof.

[The New Borrowing Subsidiary represents and warrants that (a) the New Borrowing
Subsidiary is subject, under the laws of the jurisdiction in which it is
organized and existing, to civil and commercial laws with respect to its
obligations under this Agreement, the Credit Agreement and the other Loan
Documents to which it is a party, and the execution, delivery and performance by
the New Borrowing Subsidiary of this Agreement, the Credit Agreement and such
other Loan Documents constitute and will constitute private and commercial acts
and not public or governmental acts, and (b) neither the New Borrowing
Subsidiary nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution of judgment or
otherwise) under the laws of the jurisdiction in which it is organized and
existing in respect of its obligations under this Agreement, the Credit
Agreement and such other Loan Documents.]1

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

1 

Insert if the New Borrowing Subsidiary is a Subsidiary organized under the laws
of a jurisdiction other than the United States of America (including each State
thereof and the District of Columbia).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

DOVER CORPORATION,     by  

        

  Name:   Title:

 

[NAME OF NEW BORROWING SUBSIDIARY],     by  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Agent,     by  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF] BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A., as Agent

500 Stanton Christiana Road, NCC5 Floor 1

Newark, DE 19713-2107

Attention of Loan & Agency Services Group

Fax No. 302-634-8459

Email: michelle.keesee@chase.com

[Date]

Ladies and Gentlemen:

The undersigned, Dover Corporation, a Delaware corporation (the “Company”),
refers to the Five-Year Credit Agreement dated as of October 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [                ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement.
[The Company represents and warrants that no Loans made to, or Letter of Credit
issued for the account of, the Terminated Borrowing Subsidiary are outstanding
as of the date hereof, other than any Letter of Credit in respect of which the
Company shall have become an account party as contemplated by Section 2.19 of
the Credit Agreement, and that all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or fees (and, to the extent notified by
the Agent or any Lender, any other amounts payable under the Credit Agreement)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.] [The Company acknowledges that the Terminated Borrowing Subsidiary
shall continue to be a Borrowing Subsidiary until such time as all Loans made to
the Terminated Borrowing Subsidiary shall have been repaid in full, all Letters
of Credit issued for the account of the Terminated Borrowing Subsidiary shall be
cancelled (or the Company shall have become an account party in respect thereof
as contemplated by Section 2.19 of the Credit Agreement) and all amounts payable
by the Terminated Borrowing Subsidiary in respect of interest and/or fees (and,
to the extent notified by the Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings or obtain further Letters of Credit under
the Credit Agreement.]

THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Very truly yours,   DOVER CORPORATION,       by  

         

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A., as Agent

500 Stanton Christiana Road, NCC5 Floor 1

Newark, DE 19713-2107

Attention of Loan & Agency Services Group

Fax No. 302-634-8459

Email: michelle.keesee@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 4, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dover Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.

[The undersigned Borrower][The Company on behalf of the Borrower identified
below] hereby gives notice, irrevocably, pursuant to Section 2.06 of the Credit
Agreement that it elects to [continue the Borrowing identified below, or a
portion thereof as described below] [convert the Borrowing identified below, or
a portion thereof as described below, to a different Type], and in that
connection sets forth below the terms on which such [conversion] [continuation]
is to be made.

Borrowing to which this request applies:

Borrower:    _______________________________

Currency and Principal Amount: _______________________________

Tranche:1 ____________________________________

Type: _______________________________

Interest Period:2 _______________________________

Effective date of this election:3 _______________________________

Resulting Borrowing[s]:4

Principal Amount and Currency: ______________________________

Tranche: _________________________

Type: _______________________________

Interest Period:5 _______________________________

 

1 

Specify Tranche One Borrowing or Tranche Two Borrowing.

2 

In the case of a LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR
Borrowing, specify the last day of the current Interest Period therefor.

3 

Must be a Business Day.

4 

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing.

5 

Include in the case of LIBOR Borrowings, EURIBOR Borrowings, CDOR Borrowings or
STIBOR Borrowings only. Must be a period contemplated by the definition of
“Interest Period.” If no Interest Period is specified with respect to any
requested LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR
Borrowing, then the Interest Period shall be one month’s duration.



--------------------------------------------------------------------------------

The undersigned certifies that [s]he is authorized to execute this Borrowing
Request on behalf of the [Borrower][Company on behalf of the Borrower]
identified above.

 

Very truly yours, [NAME OF BORROWER][DOVER CORPORATION],     by  

         

  Name:   Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Agent

500 Stanton Christiana Road, NCC5 Floor 1

Newark, DE 19713-2107

Attention of Loan & Agency Services Group

Fax No. 302-634-8459

Email: michelle.keesee@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 4, 2019, (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dover Corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement. This notice constitutes a Notice of Borrowing and the
[undersigned Borrower][Company on behalf of the Borrower identified below]
hereby requests a Borrowing under the Credit Agreement and specifies the
following information with respect to such Borrowing:

 

                   (A)    Name of Borrower:
                                         
                                         
                                                              (B)    Tranche of
Borrowing:                                          
                                         
                                                         (C)    Currency and
principal amount of Borrowing:1                                          
                                                         (D)    Date of
Borrowing (which is a Business Day):                                        
                                                            (E)    Type of
Borrowing:2                                          
                                         
                                                              (F)    Interest
Period and the last day thereof:3                                          
                                                               

 

 

1 

Must comply with Section 2.02(c) of the Credit Agreement.

2 

Specify ABR Borrowing (US$ only) or LIBOR, EURIBOR, CDOR or STIBOR Borrowing.

3 

Applicable to LIBOR, EURIBOR, CDOR and STIBOR Borrowings only. Shall be subject
to the definition of “Interest Period” and can be a period of one, two (other
than in the case of a EURIBOR Borrowing), three or six months (or, if agreed to
by each Lender participating in the requested Borrowing, 12 months). Cannot
extend beyond the Maturity Date. If an Interest Period is not specified, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.



--------------------------------------------------------------------------------

  (G)    [Location and number of the applicable Borrower’s account to which
proceeds of the requested Borrowing are to be disbursed: [NAME OF BANK] (Account
No.:                        )]   (H)    [Issuing Bank to which proceeds of the
requested Borrowing are to be disbursed:                        ]4

The [Borrower][Company on behalf of the Borrower identified below] hereby
certifies that the conditions specified in paragraphs (b) and (c) of
Section 4.02 of the Credit Agreement have been satisfied and that, after giving
effect to the Borrowing requested hereby, the Tranche One Credit Exposure or
Tranche Two Credit Exposure, as applicable, shall not exceed the maximum amount
thereof specified in Section 2.01 of the Credit Agreement.

 

Very truly yours, [NAME OF BORROWER][DOVER CORPORATION],     by  

 

  Name:   Title:

 

 

4 

Specify only in the case of an ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF ACCESSION AGREEMENT]

ACCESSION AGREEMENT dated as of [    ], 20[    ] (this “Agreement”), among
[        ] (the “Acceding Lender”), DOVER CORPORATION, a Delaware corporation
(the “Company”), and JPMORGAN CHASE BANK, N.A., as Agent.

Reference is made to the Five-Year Credit Agreement dated as of October 4, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The Company has invited, and the Acceding Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder. The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Acceding Lender, the Company and the Agent agree as follows:

SECTION 1.    Accession to the Credit Agreement. (a) The Acceding Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.

(b)    The [Tranche One] [Tranche Two] Commitment of the Acceding Lender shall
equal the amount set forth opposite its signature hereto.

SECTION 2.    Representations and Warranties, Agreements of Acceding Lender,
etc. The Acceding Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender under the Credit Agreement and to assume the
obligations of a Lender thereunder, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit
Agreement (or, prior to the first such delivery, the financial statements
referred to in Section 3.04 thereof), as applicable, and such other documents
and information as it has in its sole discretion deemed appropriate to make its
own credit analysis, and its decision to enter into this Agreement is made
independently and without reliance on the Agent, any Arranger or any other
Lender; (b) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as



--------------------------------------------------------------------------------

are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (c) agrees that it will, independently and
without reliance on the Agent, any Arranger or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (d) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender; (e) agrees to deliver to the Agent
an Administrative Questionnaire in which the Acceding Lender designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the Acceding Lender’s compliance procedures and applicable law, including
Federal, State and foreign securities laws; and (f) such Acceding Lender shall
deliver to the Company and the Agent any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.15
thereof), duly completed and executed by it.

SECTION 3.    Effectiveness. Subject to Section 2.07(d) of the Credit Agreement,
this Agreement shall become effective as of the date set forth above on the date
(the “Effective Date”) that the Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Agent, the
Company and the Acceding Lender.

SECTION 4.    Counterparts. This Agreement may be executed in multiple
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 5.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth in its Administrative Questionnaire.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Acceding Lender, the Company and the Agent have duly
executed this Agreement as of the day and year first above written.

 

[Tranche One] [Tranche Two] Commitment

$[                ]

    [ACCEDING LENDER], as Acceding Lender         by  

 

      Name:       Title:       Address:     DOVER CORPORATION,         by  

 

      Name:       Title:     JPMORGAN CHASE BANK, N.A., as Agent,         by  

 

      Name:       Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Note]

PROMISSORY NOTE

New York, New York

[                    ], 2019

For value received, [Dover Corporation, a Delaware corporation] [INSERT NAME OF
BORROWING SUBSIDIARY, a corporation organized under the laws of
[                    ]] (the “Borrower”), promises to pay to the order of
[                    ] (the “Lender”) (a) the unpaid principal amount of each
Loan made by the Lender to the Borrower under the Credit Agreement referred to
below, when and as due and payable under the terms of the Credit Agreement, and
(b) interest on the unpaid principal amount of each such Loan on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in the currencies and to the accounts
specified in the Credit Agreement, in immediately available funds.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the promissory notes issued pursuant to the Five-Year Credit
Agreement dated as of October 4, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dover Corporation,
each Borrowing Subsidiary from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the mandatory and optional prepayment hereof
and the acceleration of the maturity hereof.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

[signature page to follow]



--------------------------------------------------------------------------------

[DOVER CORPORATION] [BORROWING SUBSIDIARY],     by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

of

Loan

  

Amount of

Principal

Repaid

  

Unpaid

Principal

Balance

  

Notations
Made By



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code (the “Code”), (iii)
it is not a “ten percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Agent, and (2) the undersigned shall have
at all times furnished the Company and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

         

Name:

 

                  

Title:

 

 

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code (the “Code”), (iii) it is not a “ten percent shareholder”
of the Company within the meaning of Section 881(c)(3)(B) of the Code, and
(iv) it is not a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

Name:  

 

Title:  

 

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
(the “Code”), (iv) none of its direct or indirect partners/members is a “ten
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY, accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                 

Name:  

 

Title:  

 

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code (the
“Code”), (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY, accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

         

Name:  

 

Title:  

 

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[Form of Borrowing Subsidiary Opinion]

[Letterhead of Counsel]

[     ], 20[     ]

To each of the Lenders and

the Agent party to the

Credit Agreement referred to below

c/o JPMorgan Chase Bank, N.A., as Agent

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

We have acted as special [SPECIFY JURISDICTION] counsel to each entity listed on
Schedule I attached hereto (each, a “New Borrowing Subsidiary”) in connection
with the following documents:

(a)    Five-Year Credit Agreement dated as of October 4, 2019 (the “Credit
Agreement”), among Dover Corporation, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent; and

(b)    the Borrowing Subsidiary Agreements dated as of [                ],
20[     ] (the “Borrowing Subsidiary Agreements”), among Dover Corporation, each
New Borrowing Subsidiary and the Agent.

Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement.

In connection with this opinion, we have examined originals or copies certified
or otherwise identified to our satisfaction of the Borrowing Subsidiary
Agreements and such other documents as we have deemed necessary for purposes of
this opinion.

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, photostatic or facsimile copies and the
authenticity of the originals of such copies.



--------------------------------------------------------------------------------

As to various questions of fact material to the opinions rendered herein, we
have relied upon the statements and representations in the documents which we
have examined. We have assumed the due execution and delivery, pursuant to due
authorization, of the documents that we have examined by each party thereto
other than the New Borrowing Subsidiaries, that each such other party has the
full power, authority and legal right to enter into, and perform its obligations
under, each such document to which it is a party, that each such document
constitutes the valid and legally binding obligation of each such other party,
enforceable against such party in accordance with its terms, and that each such
other party has satisfied those legal requirements that are applicable to it to
the extent necessary to make such documents enforceable against it. We have
further assumed that there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence, and that there are no
agreements or understandings among the parties, written or oral, and there is no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Credit Agreement.

Based upon the foregoing and subject to the assumptions and qualifications
stated herein, it is our opinion that:1

1.    Each New Borrowing Subsidiary is a [INSERT ORGANIZATION TYPE] duly
organized, validly existing and in good standing under the laws of [SPECIFY
JURISDICTION]. The execution, delivery and performance by each New Borrowing
Subsidiary of the Borrowing Subsidiary Agreement to which it is a party and of
the Credit Agreement are within such New Borrowing Subsidiary’s [INSERT PER
ORGANIZATION TYPE] powers and have been duly authorized by all necessary [INSERT
AS APPLICABLE] action on the part of such New Borrowing Subsidiary. Each
Borrowing Subsidiary Agreement has been duly executed and delivered by each New
Borrowing Subsidiary that is party thereto and constitutes the legal, valid and
binding obligation of such New Borrowing Subsidiary, enforceable against such
New Borrowing Subsidiary in accordance with its terms.

2.    The execution, delivery and performance of the Borrowing Subsidiary
Agreements by the New Borrowing Subsidiaries will not violate (a) any law,
statute, rule or regulation of [SPECIFY JURISDICTION] or any order of any
governmental authority of [SPECIFY JURISDICTION] known to us or (b) the New
Borrowing Subsidiaries’ Articles of Incorporation or Bylaws [OR INSERT
EQUIVALENT UNDER LOCAL LAW].

3.    No authorization, action, consent or approval of, registration or filing
with or other action by any governmental authority of [SPECIFY JURISDICTION] is
or will be required in connection with the execution, delivery and performance
by the New Borrowing Subsidiaries of the Borrowing Subsidiary Agreements.

 

1 

The form of the opinions that follow are applicable for New Borrowing
Subsidiaries that are organized outside the United States, and wording may
change as necessary or if part of best practice under local law. The form of the
opinions for New Borrowing Subsidiaries that are organized in the United States
to be substantially similar to the opinion delivered on the Effective Date
pursuant to Section 4.01(a)(i) of the Credit Agreement, except that such
opinions shall not include references to any subsidiaries thereof.



--------------------------------------------------------------------------------

4.    It is not necessary under the laws of [SPECIFY JURISDICTION] that the
Agent, any Agent Designee or any Lender be a resident of, domiciled in or
licensed, qualified or entitled to do business in [SPECIFY JURISDICTION] (a) by
reason of the execution or performance of the Borrowing Subsidiary Agreements or
(b) in order to enable any of them to enforce their respective rights and
remedies under any Borrowing Subsidiary Agreements, and none of them is or will
be deemed to be resident, domiciled, carrying on business or subject to taxation
in [SPECIFY JURISDICTION] solely by reason of the execution, performance or
enforcement of the Borrowing Subsidiary Agreements.

5.    The New York governing law clauses set forth in such Borrowing Subsidiary
Agreements are valid, binding and enforceable under the laws of [SPECIFY
JURISDICTION].

6.    Any judgment or award by the New York Courts in an action, suit or
proceeding against any New Borrowing Subsidiary arising out of any of the Loan
Documents to which it is party would be recognized and enforced in [SPECIFY
JURISDICTION] and any political subdivision thereof, whether denominated in the
currency of [SPECIFY JURISDICTION] or otherwise, and it would not be necessary
to commence new proceedings in [SPECIFY JURISDICTION] other than a proceeding in
which proof of such judgment or award is submitted.

7.    No [SPECIFY JURISDICTION] ad valorem stamp duty, stamp duty reserve tax,
registration tax or other tax, fee or charge is payable on the execution or
enforceability of the Borrowing Subsidiary Agreements [that has not been paid].

8.    No authorization, consent, approval, or filing with any court or
governmental authority of [SPECIFY JURISDICTION] is required for the Agent to
remit payments or the proceeds of enforcement actions taken under or made with
respect to the [SPECIFY JURISDICTION] to other jurisdictions.

9.    To our knowledge, there is no application or proceeding pending regarding
the liquidation or dissolution of the New Borrowing Subsidiary.

We are admitted to practice in [SPECIFY JURISDICTION]. We express no opinion as
to matters under or involving the laws of any jurisdiction other than the laws
of [SPECIFY JURISDICTION].

[Insert here qualifications, if any, to the above opinions, necessary or part of
best practice under local law.]



--------------------------------------------------------------------------------

This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated. This opinion
letter is rendered solely to you in connection with the above matter. Without
our prior consent, it may not be relied upon for any other purpose or relied
upon by or furnished to any other person other than (i) any assignee that
becomes a Lender after the date hereof, (ii) your head office and affiliated
funding sources and insurers supporting your commitments under the Credit
Agreement; (iii) your legal advisors advising you in connection with the
transactions contemplated by the Credit Agreement, (iv) any applicable rating
agency involved with, or institution providing credit enhancement, liquidity
support or reinsurance in connection with, the transactions contemplated by the
Credit Agreement, if applicable; and (v) where required by any applicable law or
regulation or by any court of competent jurisdiction or any competent judicial,
governmental, supervisory or regulatory body without notice to or consent of the
person issuing the opinion.

This opinion letter speaks only as of the date hereof. We undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.

Very truly yours,



--------------------------------------------------------------------------------

Schedule I

List of New Borrowing Subsidiaries